UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35032 PARK STERLING CORPORATION (Exact name of registrant as specified in its charter) North Carolina 27-4107242 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) (704) 716-2134 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer”, “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of May 8, 2017, the registrant had outstanding shares of common stock, $1.00 par value per share. PARK STERLING CORPORATION Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets March 31, 2017 and December 31, 2016 2 Condensed Consolidated Statements of Income Three Months Ended March 31, 2017 and 2016 3 Condensed Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2017 and 2016 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity Three Months Ended March 31, 2017 and 2016 5 Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2017 and 2016 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures about Market Risk 60 Item 4. Controls and Procedures 60 Part II. Other Information Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults Upon Senior Securities 62 Item 4. Mine Safety Disclosures 62 Item 5. Other Information 62 Item 6. Exhibits 63 PARK STERLING CORPORATION Part I. Financial Information Item 1. Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) March 31, December 31, 2016* ASSETS Cash and due from banks $ 40,081 $ 34,162 Interest-earning balances at banks 32,997 48,882 Federal funds sold 765 570 Investment securities available-for-sale, at fair value 423,345 402,501 Investment securities held-to-maturity (fair value of $91,012 and $92,828 at March 31, 2017 and December 31, 2016, respectively) 89,579 91,752 Nonmarketable equity securities 19,967 17,501 Loans held for sale 6,181 7,996 Loans 2,460,595 2,412,186 Less allowance for loan losses ) ) Net loans 2,447,762 2,400,061 Premises and equipment, net 62,392 63,080 Bank-owned life insurance 71,337 70,785 Deferred tax asset 21,250 25,721 Other real estate owned 3,167 2,438 Goodwill 63,317 63,317 Core deposit intangible 10,984 11,438 Accrued interest receivable 6,436 6,799 Other assets 9,196 8,393 Total assets $ 3,308,756 $ 3,255,396 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 524,380 $ 521,295 Interest-bearing 1,984,815 1,992,457 Total deposits 2,509,195 2,513,752 Short-term borrowings 340,000 285,000 Long-term borrowings 29,747 29,736 Subordinated debt 33,671 33,501 Accrued interest payable 912 541 Accrued expenses and other liabilities 33,511 37,021 Total liabilities 2,947,036 2,899,551 Shareholders' equity: Common stock, $1.00 par value 200,000,000 shares authorized; 53,112,726 and 53,116,519 shares issued and outstanding at March 31, 2017 and December 31, 2016, respectively 53,113 53,117 Additional paid-in capital 273,291 273,400 Retained earnings 37,977 32,608 Accumulated other comprehensive loss ) ) Total shareholders' equity 361,720 355,845 Total liabilities and shareholders' equity $ 3,308,756 $ 3,255,396 * Derived from audited financial statements. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 2 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended March 31, Interest Income Loans, including fees $ 27,462 $ 27,124 Federal funds sold 2 8 Taxable investment securities 2,935 2,687 Tax-exempt investment securities 135 147 Nonmarketable equity securities 198 154 Interest on deposits at banks 89 42 Total interest income 30,821 30,162 Interest Expense Money market, NOW and savings deposits 967 1,017 Time deposits 1,425 1,398 Short-term borrowings 501 294 Long-term borrowings 371 410 Subordinated debt 499 446 Total interest expense 3,763 3,565 Net interest income 27,058 26,597 Provision for loan losses 678 556 Net interest income after provision for loan losses 26,380 26,041 Noninterest income Service charges on deposit accounts 1,682 1,489 Income from fiduciary activities 527 664 Commissions and fees from investment brokerage 122 139 Income from capital markets 609 68 Gain (Loss) on sale of securities available for sale 58 (6 ) ATM and card income 714 573 Mortgage banking income 961 775 Income from bank-owned life insurance 578 988 Amortization of indemnification asset and true-up Loss share true-up liability expense liability expense - ) Other noninterest income 217 184 Total noninterest income 5,468 4,727 Noninterest expense Salaries and employee benefits 11,483 13,018 Occupancy and equipment 2,907 3,125 Advertising and promotion 146 421 Legal and professional fees 783 725 Deposit charges and FDIC insurance 485 432 Data processing and outside service fees 1,925 5,523 Communication fees 463 483 Core deposit intangible amortization 454 458 Net cost of operation of other real estate owned 175 266 Loan and collection expense 117 37 Postage and supplies 142 173 Other noninterest expense 1,562 1,492 Total noninterest expense 20,642 26,153 Income before income taxes 11,206 4,615 Income tax expense 3,717 1,874 Net income $ 7,489 $ 2,741 Basic earnings per common share $ 0.14 $ 0.05 Diluted earnings per common share $ 0.14 $ 0.05 Dividends per common share $ 0.04 $ 0.03 Weighted-average commons shares outstanding Basic 52,702,610 52,243,461 Diluted 53,462,857 52,599,584 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended March 31, Net income $ 7,489 $ 2,741 Securities available for sale and transferred securities: Change in net unrealized gains during the period 768 4,691 Change in net unrealized loss on securities transferred to held to maturity 61 26 Reclassification adjustment for net (gains) losses recognized in net income ) 6 Total securities available for sale and transferred securities 771 4,723 Derivatives: Change in the accumulated gain (loss) on effective cash flow hedge derivatives ) 587 Change in the accumulated loss on terminated cash flow hedge derivatives ) - Reclassification adjustment for interest payments 713 73 Total derivatives 222 660 Other comprehensive income, before tax 993 5,383 Deferred tax expense related to other comprehensive income 372 2,016 Other comprehensive income, net of tax 621 3,367 Total comprehensive income $ 8,110 $ 6,108 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Three Months Ended March 31, 2017 and 2016 Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders' Shares Amount Capital Earnings Income (Loss) Equity Balance at December 31, 2015 44,854,509 $ 44,854 $ 222,596 $ 20,117 $ ) $ 284,704 Shares issued for First Capital merger 8,376,094 8,376 52,937 - - - Shares issued 1,300 1 (1 ) - - - Issuance of restricted stock grants 24,100 24 ) - - - Forfeitures of restricted stock grants ) ) 27 - - - Share-based compensation expense - - 294 - - 294 Common stock repurchased or reacquired ) ) ) - - ) Dividends on common stock - - - ) - ) Net income - - - 2,741 - 2,741 Other comprehensive income - 3,367 3,367 Balance at March 31, 2016 53,038,020 $ 53,038 $ 274,706 $ 21,263 $ 504 $ 349,511 Balance at December 31, 2016 53,116,519 $ 53,117 $ 273,400 $ 32,609 $ ) $ 355,844 Shares issued 1,400 1 (1 ) - - - Issuance of restricted stock grants 10,000 10 ) - - - Forfeitures of restricted stock grants ) (3 ) 3 - - - Exercise of stock options 77,494 78 403 - - 481 Share-based compensation expense - - 370 - - 370 Common stock repurchased or reacquired ) ) ) - - ) Dividends on common stock - - - ) - ) Net income - - - 7,489 - 7,489 Other comprehensive income - 621 621 Balance at March 31, 2017 53,112,726 $ 53,113 $ 273,291 $ 37,977 $ ) $ 361,720 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Three Months Ended March 31, Cash flows from operating activities Net income $ 7,489 $ 2,741 Adjustments to reconcile net income to net cash provided by operating activities: Accretion on acquired loans ) ) Net amortization on investments 547 587 Other depreciation and amortization 3,421 2,514 Provision for loan losses 678 556 Share-based compensation expense 370 294 Deferred income taxes ) 62 Amortization of FDIC indemnification asset - 142 Net gains on sales of investment securities available-for-sale ) 6 Net gains on sales of loans held for sale ) ) Net losses on sales and disposals of fixed assets 24 44 Net losses on sales of other real estate owned ) ) Writedowns on other real estate owned 158 205 Income from bank-owned life insurance ) ) Proceeds from loans held for sale 32,642 18,044 Disbursements for loans held for sale ) ) Change in assets and liabilities: Decrease in FDIC indemnification asset - 66 Decrease in accrued interest receivable 363 327 Increase in other assets ) ) Increase in accrued interest payable 393 356 Increase (decrease)in accrued expenses and other liabilities 7,965 ) Net cash provided by (used by) operating activities 10,596 ) Cash flows from investing activities Net increase in loans ) ) Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment 1,315 - Purchases of investment securities available-for-sale ) ) Proceeds from sales of investment securities available-for-sale 51,629 100,124 Proceeds from maturities, calls and paydowns of investment securities available-for-sale 17,336 12,867 Proceeds from maturities, calls and paydowns of investment securities held-to-maturity 2,162 1,982 Proceeds from life insurance death benefit - 534 FDIC payment (receipt) of recoverable covered asset losses - ) Proceeds from sale of other real estate owned 270 2,449 Net (purchases) redemptions of nonmarketable equity securities ) 2,564 Acquisitions, net of cash acquired - ) Net cash provided by (used by) investing activities ) 28,295 Cash flows from financing activities Net increase (decrease) in deposits ) 37,899 Advances of long-term borrowings - 35,000 Repayments of long-term borrowings - ) Net advances in short-term borrowings 55,000 ) Repayments of junior subordinated debt ) ) Exercise of stock options 481 - Repurchase of common stock ) ) Dividends on common stock ) ) Net cash provided by financing activities 47,621 1,843 Net (decrease) increase in cash and cash equivalents ) 21,926 Cash and cash equivalents, beginning 83,614 70,526 Cash and cash equivalents, ending $ 73,843 $ 92,452 Supplemental disclosures of cash flow information: Cash paid for interest $ 3,392 $ 2,964 Cash paid for income taxes 4,143 403 Supplemental disclosure of noncash investing and financing activities: Change in unrealized gain on available-for-sale securities, net of tax $ $ 2,964 Change in unrealized loss on cash flow hedge, net of tax 403 Loans transferred to other real estate owned 242 103 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 6 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 1 – Basis of Presentation Park Sterling Corporation (the “Company”) was formed on October 6, 2010 to serve as the holding company for Park Sterling Bank (the “Bank”) and is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). At March 31, 2017 and December 31, 2016, the Company’s primary operations and business were that of owning the Bank. The accompanying unaudited condensed consolidated financial statements and notes have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with GAAP. Because the accompanying unaudited condensed consolidated financial statements do not include all of the information and footnotes required by GAAP, they should be read in conjunction with the Company’s audited consolidated financial statements and accompanying footnotes (the “2016 Audited Financial Statements”) included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2016 filed with the Securities and Exchange Commission (“SEC”) on March 10, 2017 (the “2016 Form 10-K”). In management’s opinion, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which consist of normal, recurring adjustments, necessary to present fairly the financial position of the Company as of March 31, 2017 and December 31, 2016, the results of its operations for the three months ended March 31, 2017 and 2016, and cash flows for the three months ended March 31, 2017 and 2016. Operating results for the three-month period ended March 31, 2017 are not necessarily indicative of the results that may be expected for the year or for other interim periods. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the unaudited condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the valuation of purchased credit-impaired (“PCI”) loans, the valuation of the allowance for loan losses and the fair value of financial instruments and other accounts. Tabular information, other than share and per share data, is presented in thousands of dollars. Certain amounts reported in prior periods have been reclassified to conform to the current period presentation. Note 2 - Recent Accounting Pronouncements During the fourth quarter of 2016, the Company early adopted, with an effective date of January 1, 2016, Accounting Standards Update (ASU) 2016-09, “Compensation- Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting” (“ASU 2016-09”), which is intended to improve accounting for share-based payment award transactions. ASU 2016-09 simplifies share-based transactions including the income tax consequences, classification of awards as either equity or liabilities and classification on the statement of cash flows. During the fourth quarter, the Company recognized an income tax benefit of $798 thousand, representing excess tax benefits that previously would have been recognized, under the former standard, in additional paid in capital. In May 2014, the Financial Accounting Standards Board (FASB) issued ASU 2014-09, Revenue from Contracts with Customers, Topic 606 (“ASU 2014-09”). The new standard's core principle is that a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods or services. In doing so, companies will need to use more judgment and make more estimates than under existing guidance. These may include identifying performance obligations in the contract, estimating the amount of variable consideration to include in the transaction price and allocating the transaction price to each separate performance obligation. In August of 2015, the FASB issued ASU 2015-14, Revenue from Contracts with Customers, Topic 606: Deferral of the Effective Date, deferring the effective date of ASU 2014-09 until annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. The standard can be applied retrospectively to each prior reporting period or retrospectively with the cumulative effect of initially applying this new guidance recognized at the date of initial application. Our revenue is comprised of net interest income on financial assets and financial liabilities, which is explicitly excluded from the scope of ASU 2014-09, and non-interest income. We are currently analyzing our noninterest income to determine the impact of this new standard; but we do not expect the changes will have a significant impact on our financial statements. 7 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) On January 5, 2016, the FASB issued ASU 2016-01, “Financial Instruments–Overall: Recognition and Measurement of Financial Assets and Financial Liabilities” (“ASU 2016-01”). Changes to the current GAAP model primarily affects the accounting for equity investments, financial liabilities under the fair value option, and the presentation and disclosure requirements for financial instruments. In addition, the FASB clarified guidance related to the valuation allowance assessment when recognizing deferred tax assets resulting from unrealized losses on available-for-sale debt securities. The guidance will be effective in fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. The Company is evaluating the impact of this update on its financial statements. In February 2016, the FASB issued ASU 2016-02, “Leases” (“ASU 2016-02”), which is intended to improve financial reporting about leasing transactions. ASU 2016-02 will require organizations (“lessees”) that lease assets with lease terms of more than twelve months to recognize on the balance sheet the assets and liabilities for the rights and obligations created by those leases. Financial reporting for organizations that own the assets leased by lessees (“lessors”) will remain largely unchanged from current GAAP. In addition, the ASU will require disclosures to help investors and other financial statement users better understand the amount, timing and uncertainty of cash flows arising from leases. The effective date of this ASU is for fiscal years beginning after December 31, 2018 and interim periods within that year. The Company has reviewed its outstanding lease agreements and has centrally documented the terms of its leases. The Company is currently evaluating the provisions of ASU 2016-02 in relation to its outstanding leases to determine the potential impact on its financial statements. In June 2016, the FASB issued ASU 2016-13 “Measurement of Credit Losses on Financial Instruments” (“ASU 2016-13”) as part of its project on financial instruments. ASU 2016-13 introduces an approach based on expected losses to estimate credit losses on certain types of financial instruments. It also modifies the impairment model for available-for-sale (AFS) debt securities and provides for a simplified accounting model for purchased financial assets with credit deterioration since their origination. The effective date of this ASU is for reporting periods beginning after December 15, 2019. The implementation of ASU 2016-13 will have a significant impact on both the method of estimating credit losses as well as the amount of credit losses reflected in the Company’s financial statements. The Company is currently in a planning phase for implementation of the new standard and is evaluating expected impact on its financial statements. In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments: (“ASU 2016-15”). ASU 2016-15 addresses eight classification issues related to the statement of cash flows. The updated guidance is effective for interim and annual reporting periods beginning after December 15, 2017, including interim periods within those fiscal years. Early adoption is permitted. Entities will apply the standard's provisions using a retrospective transition method to each period presented. The Company does not believe this guidance will have a material impact on the Company’s consolidated financial statements. In January 2017, the FASB issued ASU 2017-03, “Accounting Changes and Error Corrections (Topic 250) and Investments-Equity Method and Joint Ventures (Topic 323)”. ASU 2017-03 amends the Codification for SEC staff announcements made at two Emerging Issues Task Force (EITF) meetings. At the September 2016 meeting, the SEC staff expressed its expectations about the extent of disclosures registrants should make about the effects of the new FASB guidance (including any amendments issued prior to adoption) on revenue (ASU 2014-09), leases (ASU 2016-02) and credit losses on financial instruments (ASU 2016-13) in accordance with SAB Topic 11.M. That Topic requires registrants to disclose the effect that recently issued accounting standards will have on their financial statements when adopted in a future period. ASU 2017-03 incorporates these SEC staff views into ASC 250 and adds references to that guidance in the transition paragraphs of each of the three new standards. The Company has adopted this new standard and it did not have a material impact on the Company’s consolidated financial statements. In January 2017, the FASB issued ASU 2017-04, “Intangibles - Goodwill and Other (Topic 350) - Simplifying the Test for Goodwill Impairment.” ASU 2017-04 eliminates Step 2 from the goodwill impairment test which required entities to compute the implied fair value of goodwill. Under the new standard, an entity should perform its annual, or interim, goodwill impairment test by comparing the fair value of a reporting unit with its carrying amount. An entity should recognize an impairment charge for the amount by which the carrying amount exceeds the reporting unit’s fair value; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. ASU 2017-04 is effective for any interim or annual period beginning after December 15, 2019, with early adoption permitted. The new standard is not expected to have a significant impact on our financial statements. 8 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) In March 2017, the FASB issued ASU 2017-08 “Receivables - Nonrefundable Fees and Other Costs (Subtopic 310-20) - Premium Amortization on Purchased Callable Debt Securities.” ASU2017-08 shortens the amortization period for certain callable debt securities held at a premium to require such premiums to be amortized to the earliest call date unless applicable guidance related to certain pools of securities is applied to consider estimated prepayments. Under prior guidance, entities were generally required to amortize premiums on individual, non-pooled callable debt securities as a yield adjustment over the contractual life of the security. ASU2017-08 does not change the accounting for callable debt securities held at a discount. ASU2017-08 is effective for annual periods beginning after December 15, 2018, including interim periods within those annual periods. We are currently evaluating the potential impact of ASU2017-08 on our financial statements. Note 3– Business Combinations and Goodwill Generally, acquisitions are accounted for under the acquisition method of accounting in accordance with Accounting Standards Codification (“ASC”) 805, Business Combinations . Both the purchased assets and liabilities assumed are recorded at their respective acquisition date fair values. Determining the fair value of assets and liabilities, especially the loan portfolio, is a complicated process involving significant judgment regarding methods and assumptions used to calculate estimated fair values. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values becomes available. There were no acquisitions or mergers conducted during the first quarter of 2017. On January 1, 2016, the Company acquired First Capital Bancorp, Inc. (“First Capital”), based in Glen Allen, Virginia and the parent company of First Capital Bank. As a result of the merger of First Capital into the Company, First Capital Bank, which operated eight branches in the Richmond, Virginia area, became a wholly-owned subsidiary of the Company and thereafter was merged into the Bank. The aggregate merger consideration consisted of approximately 8.4 million shares of Common Stock and approximately $25.7 million in cash. Based on the $7.32 per share closing price of the Company’s common stock on December 31, 2015, the transaction value was approximately $87.1 million. The assets acquired and liabilities assumed from First Capital were recorded at their fair value as of the closing date of the merger. Goodwill of $34.1 million resulted from the First Capital transaction. 9 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 4 – Investment Securities The amortized cost, unrealized gains and losses, and estimated fair value of securities available-for-sale at March 31, 2017 and December 31, 2016 are as follows: Amortized Cost and Fair Value of Investment Portfolio Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value March 31, 2017 Securities available-for-sale: Municipal securities $ 12,734 $ 557 - $ 13,291 Residential agency pass-through securities 147,438 729 ) $ 146,265 Residential collateralized mortgage obligations 166,926 622 ) $ 167,336 Commercial mortgage-backed securities 15,842 - ) $ 15,390 Asset-backed securities 78,943 303 ) $ 78,367 Corporate and other securities 1,483 - ) $ 1,320 Equity securities 1,250 126 - $ 1,376 Total securities available-for-sale $ 424,616 $ 2,337 $ ) $ 423,345 Securities held-to-maturity: Residential agency pass-through securities $ 32,589 $ 674 $ ) $ 33,214 Residential collateralized mortgage obligations 6,559 88 - 6,647 Commercial mortgage-backed obligations 46,629 746 - 47,375 Asset-backed securities 3,802 - ) 3,776 Total securities held-to-maturity $ 89,579 $ 1,508 $ ) $ 91,012 December 31, 2016 Securities available-for-sale: Municipal securities $ 12,731 $ 588 $ - $ 13,319 Residential agency pass-through securities 194,175 945 ) 192,765 Residential collateralized mortgage obligations 93,980 615 ) 94,410 Commercial mortgage-backed obligations 15,912 - ) 15,497 Asset-backed securities 84,955 211 ) 83,951 Corporate and other securities 1,479 - ) 1,320 Equity securities 1,250 - ) 1,239 Total securities available-for-sale $ 404,482 $ 2,359 $ ) $ 402,501 Securities held-to-maturity: Residential agency pass-through securities $ 34,063 $ 537 $ ) $ 34,553 Residential collateralized mortgage obligations 6,730 87 - 6,817 Commercial mortgage-backed obligations 46,851 526 - 47,377 Asset-backed securities 4,108 - ) 4,081 Total securities held-to-maturity $ 91,752 $ 1,150 $ ) $ 92,828 10 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) In 2014, commercial mortgage-backed securities (“MBS”) with a fair market value of $58.5 million were transferred from available-for-sale to held-to-maturity. These securities had an aggregate unrealized loss of $2.2 million ($1.5 million, net of tax) on the date of transfer. The net unamortized, unrealized loss on the transferred securities included in accumulated other comprehensive pre-tax income in the accompanying balance sheet at both December 31, 2016 and March 31, 2017 totaled $1.7 million. This amount is amortized out of accumulated other comprehensive income over the remaining life of the underlying securities as an adjustment of the yield on those securities. As a result, the amortized cost of these investments of $47.8 million is higher than the $46.6 million carrying value of the securities as of March 31, 2017. There were no transfers of securities from available-for-sale to held-to-maturity during the quarter ended March 31, 2017. At March 31, 2017 and December 31, 2016, investment securities with a fair market value of $136.3 million and $152.2 million, respectively, were pledged to secure public and trust deposits, to secure interest rate swaps, and for other purposes as required and permitted by law. At March 31, 2017 and December 31, 2016, commercial MBS include $56.4 million and $56.7 million, respectively, of delegated underwriting and servicing (“DUS”) bonds collateralized by multi-family properties and backed by an agency of the U.S. government, and $6.0 million of private-label securities collateralized by commercial properties. Included within the asset-backed securities balance are collateralized loan obligations totaling $28.9 million at March 31, 2017 and $33.9 million at December 31, 2016. Included in these amounts are $3.8 million and $4.1 million of a security equally collateralized by the Federal Family Education loan Program and Private Student Loan Programs as of March 31, 2017 and December 31, 2016, respectively. The amortized cost and fair value of investment securities available-for-sale and held-to-maturity at March 31, 2017 by contractual maturity are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. All of the Company’s residential agency pass-through securities and residential collateralized mortgage obligations are backed by an agency of the United States government. None of our residential agency pass-through securities or residential collateralized mortgage obligations are private-label securities. 11 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Maturities of Investment Portfolio March 31, 2017 Amortized Fair Cost Value Securities available-for-sale: Municipal securities Due after five years through ten years $ 5,821 $ 6,017 Due after ten years 6,913 7,273 Residential agency pass-through securities Due after five years through ten years 6,189 6,443 Due after ten years 141,249 139,823 Residential collateralized mortgage obligations Due after five years through ten years 14,305 14,341 Due after ten years 152,621 152,995 Commercial mortgage-backed obligations Due after five years through ten years 7,434 7,234 Due after ten years 8,408 8,156 Asset-backed securities Due after five years through ten years 61,493 61,399 Due after ten years 17,450 16,968 Corporate and other securities Due after ten years 1,483 1,320 Equity securities No maturity 1,250 1,376 Total securities available-for-sale $ 424,616 $ 423,345 Securities held-to-maturity: Residential agency pass-through securities Due after ten years $ 32,589 $ 33,214 Residential collateralized mortgage obligations Due after ten years 6,559 6,647 Commercial mortgage-backed obligations Due after five years through ten years 46,629 47,375 Asset-backed securities Due after ten years 3,802 3,776 Total securities held-to-maturity $ 89,579 $ 91,012 Securities available-for-sale of $51.6 million and $100.1 million were sold in the three months ended March 31, 2017 March 31, 2016, respectively. Gross realized gains on the sale of securities were $58 thousand for the three months ended March 31, 2017 and $94 thousand for the three months ended March 31, 2016. There were no gross realized losses on the sale of securities for the three months ended March 31, 2017. Gross realized losses for the three months ended March 31, 2016 were $100 thousand. Management evaluates its investments quarterly for other than temporary impairment, relying primarily on industry analyst reports, observation of market conditions and interest rate fluctuations. The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position for securities with unrealized losses at March 31, 2017 and December 31, 2016. None of the securities are deemed to be other than temporarily impaired since none of the unrealized losses relate to the marketability of the securities or the issuer’s ability to honor redemption obligations, as all but one of the bonds are issued by United States government agencies with the remaining bond being partially guaranteed by a government agency, and it is more likely than not that the Company will not have to sell the investments before recovery of their amortized cost basis. At both March 31, 2017 and December 31, 2016, there were six securities in a loss position for twelve months or more. 12 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Investment Portfolio Gross Unrealized Losses and Fair Value Less Than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses March 31, 2017 Securities available-for-sale: Municipal securities $ - $ - $ - $ - $ - $ - Residential agency pass-through securities 104,222 ) - - 104,222 ) Residential collateralized mortgage obligations 50,396 ) - - 50,396 ) Commercial mortgage-backed securities 15,390 ) - - 15,390 ) Asset-backed securities 34,917 ) 20,712 ) 55,629 ) Corporate and other securities - - 1,320 ) 1,320 ) Equity securities - Total temporarily impaired available-for-sale securities $ 204,925 $ ) $ 22,032 $ ) $ 226,957 $ ) Securities held-to-maturity: Asset-backed securities $ - $ - $ 3,776 $ ) $ 3,776 $ ) Residential agency pass-through securities 3,648 ) - - 3,648 ) Total temporarily impaired held-to-maturity securities $ 3,648 $ ) $ 3,776 $ ) $ 7,424 $ ) December 31, 2016 Securities available-for-sale: Residential agency mortgage-backed securities $ - $ - $ 138,759 $ ) $ 138,759 $ ) Residential collateralized mortgage obligations - - 30,650 ) 30,650 ) Commercial mortgage-backed obligations - - 15,497 ) 15,497 ) Asset-backed securities 23,539 ) 37,580 ) 61,119 ) Equity securities - - 1,320 ) 1,320 ) Total temporarily impaired available-for-sale securities $ 23,539 $ ) $ 223,806 $ ) $ 247,345 $ ) Securities held-to-maturity: Residential collateralized mortgage obligations $ - $ - $ 3,830 $ ) $ 3,830 $ ) Commercial mortgage-backed obligations - Asset-backed securities 4,081 ) - - 4,081 ) Total temporarily impaired held-to-maturity securities $ 4,081 $ ) $ 3,830 $ ) $ 7,911 $ ) The Company has nonmarketable equity securities consisting of investments in several unaffiliated financial institutions, as well as investments in five statutory trusts related to trust preferred securities issued by predecessor companies. These investments totaled $20.0 million at March 31, 2017 and $17.5 million at December 31, 2016. Included in these amounts at March 31, 2017 and December 31, 2016 was $17.4 million and $14.9 million, respectively, of Federal Home Loan Bank (“FHLB”) stock. All nonmarketable equity securities were evaluated for impairment as of March 31, 2017 and December 31, 2016. At March 31, 2017 and December 31, 2016, the Company estimated that the fair values of nonmarketable equity securities equaled or exceeded the cost of each of these investments, and, therefore, the investments were not impaired. 13 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 5 – Loans and Allowance for Loan Losses The Company’s loan portfolio was comprised of the following at: March 31, 2017 December 31, 2016 PCI loans All other loans Total PCI loans All other loans Total Commercial: Commercial and industrial $ 4,103 $ 426,144 $ 430,247 $ 3,920 $ 383,481 $ 387,401 Commercial real estate (CRE) - owner-occupied 14,317 346,001 360,318 15,401 352,152 367,553 CRE - investor income producing 30,267 740,137 770,404 30,700 712,407 743,107 AC&D - 1-4 family construction - 85,025 85,025 - 82,707 82,707 AC&D - lots, land & development 7,417 90,922 98,339 8,074 97,288 105,362 AC&D - CRE - 186,325 186,325 - 194,732 194,732 Other commercial 1,692 11,051 12,743 1,962 10,938 12,900 Total commercial loans 57,796 1,885,605 1,943,401 60,057 1,833,705 1,893,762 Consumer: Residential mortgage 20,833 252,791 273,624 21,472 239,049 260,521 Home equity lines of credit (HELOC) 1,063 169,646 170,709 1,088 175,711 176,799 Residential construction 1,836 50,795 52,631 2,470 56,590 59,060 Other loans to individuals 341 16,595 16,936 368 18,537 18,905 Total consumer loans 24,073 489,827 513,900 25,398 489,887 515,285 Total loans 81,869 2,375,432 2,457,301 85,455 2,323,592 2,409,047 Deferred costs - 3,294 3,294 - 3,139 3,139 Total loans, net of deferred costs $ 81,869 $ 2,378,726 $ 2,460,595 $ 85,455 $ 2,326,731 $ 2,412,186 At March 31, 2017 and December 31, 2016, the Company had sold participations in loans aggregating $24.0 million and $20.2 million, respectively, to other financial institutions on a nonrecourse basis. Collections on loan participations and remittances to participating institutions conform to customary banking practices. The Bank accepts residential mortgage loan applications and funds loans of qualified borrowers. Funded loans are sold with limited recourse to investors under the terms of pre-existing commitments. The Bank executes all of its loan sales agreements under best efforts contracts with investors. From time to time, the Company may choose to hold certain mortgage loans on balance sheet. The Company serviced residential mortgage loans for the benefit of others totaling $2.3 million as of both March 31, 2017 and December 31, 2016. Loans sold are 1-4 family residential mortgages originated by the Company and sold to various other financial institutions. The Company’s exposure to credit loss in the event of nonperformance by the other party to the loan is represented by the contractual notional amount of the loan. Since only a few of the loans have ever been returned to the Company, the amount of total loans sold does not necessarily represent future cash requirements. Total loans sold in the three months ended March 31, 2017 and March 31, 2016 were $31.4 million and $17.6 million, respectively. At both March 31, 2017 and December 31, 2016, the carrying value of loans pledged as collateral to the FHLB on borrowings and to the Federal Reserve totaled $1.0 billion. Concentrations of Credit - Loans are primarily made within the Company’s operating footprint of North Carolina, South Carolina, Virginia and Georgia. Real estate loans can be affected by the condition of the local real estate market. Commercial and industrial loans can be affected by the local economic conditions. The commercial loan portfolio has concentrations in business loans secured by real estate and real estate development loans. Primary concentrations in the consumer loan portfolio include home equity lines of credit and residential mortgages. At March 31, 2017 and December 31, 2016, the Company had no loans outstanding with foreign entities. 14 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Allowance for Loan Losses - The following table presents, by portfolio segment, the activity in the allowance for loan losses for the three months ended March 31, 2017 and 2016. Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total For the three months ended March 31, 2017 Allowance for Loan Losses, excluding PCI: Balance, beginning of period $ 2,720 $ 1,286 $ 2,583 $ 567 $ 526 $ 1,484 $ 126 $ 841 $ 1,391 $ 435 $ 166 12,125 Provision for loan losses 431 ) 267 3 ) ) ) 133 203 ) ) 678 Charge-offs ) 39 ) - ) - ) ) Recoveries 4 54 7 25 39 - 1 8 21 2 15 176 Net (charge-offs) recoveries ) 93 (6 ) 25 39 - 1 8 ) 2 5 29 Balance, end of period $ 3,093 $ 1,348 $ 2,844 $ 595 $ 513 $ 1,353 $ 77 $ 983 $ 1,513 $ 358 $ 155 $ 12,833 PCI Impairment Allowance for Loan Losses: Balance, beginning of period - PCI Impairment charge-offs - PCI impairment recoveries - Net PCI impairment charge-offs - PCI provision for loan losses - Benefit attributable to FDIC loss share agreements - Total provision for loan losses charged to operations - Provision for loan losses recorded through FDIC loss - share receivable - Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Total Allowance for Loan Losses $ 3,093 $ 1,348 $ 2,844 $ 595 $ 513 $ 1,353 $ 77 $ 983 $ 1,513 $ 358 $ 155 $ 12,833 15 Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total For the three months ended March 31, 2016 Allowance for Loan Losses, excluding PCI: Balance, beginning of period $ 1,821 $ 1,135 $ 2,099 $ 247 $ 278 $ 679 $ 69 $ 672 $ 1,337 $ 461 $ 266 $ 9,064 Provision for loan losses 217 ) 103 130 86 129 ) 25 ) ) (5 ) 556 Charge-offs ) - ) - ) ) ) Recoveries 23 - 15 4 34 - 38 44 91 26 19 294 Net (charge-offs) recoveries 9 - 15 4 34 - 38 27 91 15 ) 212 Balance, end of period $ 2,047 $ 1,108 $ 2,217 $ 381 $ 398 $ 808 $ 67 $ 724 $ 1,393 $ 449 $ 240 $ 9,832 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - PCI Impairment charge-offs - PCI impairment recoveries - Net PCI impairment charge-offs - PCI provision for loan losses - Benefit attributable to FDIC loss share agreements - Total provision for loan losses charged to operations - Provision for loan losses recorded through FDIC loss share receivable - Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Total Allowance for Loan Losses $ 2,047 $ 1,108 $ 2,217 $ 381 $ 398 $ 808 $ 67 $ 724 $ 1,393 $ 449 $ 240 $ 9,832 16 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table presents, by portfolio segment, the balance in the allowance for loan losses disaggregated on the basis of the Company’s impairment measurement method and the related recorded investment in loans at March 31, 2017 and December 31, 2016. Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total At March 31, 2017 Allowance for Loan Losses: Individually evaluated for impairment $ - $ - $ - $ - $ - $ - $ - $ - $ 201 $ 20 $ - $ 221 Collectively evaluated for impairment 3,093 1,348 2,844 595 513 1,353 77 983 1,312 338 155 12,612 3,093 1,348 2,844 595 513 1,353 77 983 1,513 358 155 12,833 Purchased credit-impaired - Total $ 3,093 $ 1,348 $ 2,844 $ 595 $ 513 $ 1,353 $ 77 $ 983 $ 1,513 $ 358 $ 155 $ 12,833 Recorded Investment in Loans: Individually evaluated for impairment $ 478 $ 812 $ 2,186 $ - $ 614 $ - $ 218 $ 2,117 $ 2,668 $ 250 $ - $ 9,343 Collectively evaluated for impairment 425,666 345,189 737,951 85,025 90,308 186,325 10,833 250,674 166,978 50,545 16,595 2,366,089 426,144 346,001 740,137 85,025 90,922 186,325 11,051 252,791 169,646 50,795 16,595 2,375,432 Purchased credit-impaired 4,103 14,317 30,267 - 7,417 - 1,692 20,833 1,063 1,836 341 81,869 Total $ 430,247 $ 360,318 $ 770,404 $ 85,025 $ 98,339 $ 186,325 $ 12,743 $ 273,624 $ 170,709 $ 52,631 $ 16,936 $ 2,457,301 At December 31, 2016 Allowance for Loan Losses: Individually evaluated for impairment $ - $ - $ - $ - $ - $ - $ - $ - $ 178 $ 20 $ - $ 198 Collectively evaluated for impairment 2,720 1,286 2,583 567 526 1,484 126 841 1,213 415 166 11,927 2,720 1,286 2,583 567 526 1,484 126 841 1,391 435 166 12,125 Purchased credit-impaired - Total $ 2,720 $ 1,286 $ 2,583 $ 567 $ 526 $ 1,484 $ 126 $ 841 $ 1,391 $ 435 $ 166 $ 12,125 Recorded Investment in Loans: Individually evaluated for impairment $ - $ 1,006 $ 1,951 $ - $ 622 $ - $ 211 $ 2,014 $ 2,392 $ 243 $ - $ 8,439 Collectively evaluated for impairment 383,481 351,146 710,456 82,707 96,666 194,732 10,727 237,035 173,319 56,347 18,537 2,315,153 383,481 352,152 712,407 82,707 97,288 194,732 10,938 239,049 175,711 56,590 18,537 2,323,592 Purchased credit-impaired 3,920 15,401 30,700 - 8,074 - 1,962 21,472 1,088 2,470 368 85,455 Total $ 387,401 $ 367,553 $ 743,107 $ 82,707 $ 105,362 $ 194,732 $ 12,900 $ 260,521 $ 176,799 $ 59,060 $ 18,905 $ 2,409,047 17 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company’s loan loss allowance methodology includes four components, as described below: 1) Specific Reserve Component . Specific reserves represent the current impairment estimate on specific loans, for which it is probable that the Company will be unable to collect all amounts due according to contractual terms based on current information and events. Impairment measurement reflects only a deterioration of credit quality and not changes in market rates that may cause a change in the fair value of the impaired loan. The amount of impairment may be measured in one of three ways, including (i) calculating the present value of expected future cash flows, discounted at the loan’s interest rate implicit in the original document and deducting estimated selling costs, if any; (ii) observing quoted market prices for identical or similar instruments traded in active markets, or employing model-based valuation techniques for which all significant assumptions are observable in the market; and (iii) determining the fair value of collateral, which is utilized for both collateral-dependent loans and for loans when foreclosure is probable. 2) Quantitative Reserve Component . Quantitative reserves represent the current loss contingency estimate on pools of loans, which is an estimate of the amount for which it is probable that the Company will be unable to collect all amounts due on homogeneous groups of loans according to contractual terms should one or more events occur, excluding those loans specifically identified above. The historical loss experience of the Company is collected quarterly by evaluating internal loss data. The estimated historical loss rates are grouped by loan product type. The Company utilizes average historical losses to represent management’s estimate of losses inherent in a particular portfolio. The historical look back period is estimated by loan type, and the Company applies the appropriate historical loss period which best reflects the inherent loss in the applicable portfolio considering prevailing market conditions. The historic look back periods utilized by management for all loan types was 15 quarters at both March 31, 2017 and December 31, 2016. On a semi annual basis, the Company establishes a minimum historical loss rate based on historic loss data published by the Federal Reserve. As noted in paragraph 3 vii below, a qualitative reserve is established when the actual quantitative historical loss rate is less than the established minimum reserve. The Company also performs a quantitative calculation on the acquired purchased performing loan portfolio. There is no allowance for loan losses established at the acquisition date for purchased performing loans. The historical loss experience discussed above is applied to the purchased performing loan portfolio and the result is compared to the remaining fair value mark on this portfolio. A provision for loan losses is recorded for any further deterioration in these loans subsequent to the acquisition. This analysis indicated the need for an allowance for loan losses of $226 thousand and $257 thousand for the purchased performing portfolio at March 31, 2017 and December 31, 2016, respectively. The remaining mark on the purchased performing loan portfolio was $3.1 million and $3.4 million at March 31, 2017 and December 31, 2016, respectively. Approximately $2.1 million of the remaining mark at March 31, 2017 on the purchased performing loan portfolio was associated with the First Capital merger. 3) Qualitative Reserve Component . Qualitative reserves represent an estimate of the amount for which it is probable that environmental or other relevant factors will cause the aforementioned loss contingency estimate to differ from the Company’s historical loss experience or other assumptions. These factors include portfolio trends, portfolio concentrations, economic and market conditions, changes in lending practices, changes in loan review systems, geographical considerations and other factors. Each of the factors, except other factors, can range from 0.00% (not applicable) to 0.15% (very high). Other factors are reviewed on a situational basis and are adjusted in 5 basis point increments, up or down, with a maximum positive factor of 1.00% and a negative factor of 1.00%. Details of the seven environmental factors for inclusion in the allowance methodology are as follows: i. Portfolio trends, which may relate to such factors as type or level of loan origination activity, changes in asset quality (i.e., past due, special mention, non-performing) and/or changes in collateral values; ii. Portfolio concentrations, which may relate to individual borrowers and/or guarantors, geographic regions, industry sectors, loan types and/or other factors; 18 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) iii. Economic and market trends, which may relate to trends and/or levels of gross domestic production, unemployment, bankruptcies, foreclosures, housing starts, housing prices, equity prices, competitor activities and/or other factors; iv. Changes in lending practices, which may relate to changes in credit policies, procedures, systems or staff; v. Changes in loan review system, which may introduce variation in loan grading, collateral adequacy and valuation and impairment classification; vi. Geographical considerations, which may relate to economic and/or environmental issues unique to a geographical area including but not limited to elimination of a major employer, natural disaster, or long-term states of emergency; and vii. Other factors, which is intended to capture the incremental adjustment, by loan type, to internally calculated minimum reserves (as discussed above) as well as environmental factors not specifically identified above. In addition, qualitative reserves on purchased performing loans are based on the Company’s judgment around the timing difference expected to occur between accretion of the fair market value credit adjustment and realization of actual loan losses. 4) Reserve on PCI loans. In determining the acquisition date fair value of PCI loans, and in subsequent accounting, the Company generally aggregates purchased loans into pools of loans with common risk characteristics. Expected cash flows at the acquisition date in excess of the fair value of loans are recorded as interest income over the life of the loans using a level yield method if the timing and amount of the future cash flows of the pool is reasonably estimable. Subsequent to the acquisition date, significant increases in cash flows over those expected at the acquisition date are recognized as interest income prospectively. Decreases in expected cash flows after the acquisition date are recognized by recording a provision (an allowance for loan losses). In pools where impairment has already been recognized, an increase in cash flows will result in a reversal of prior impairment. Management analyzes these acquired loan pools using various assessments of risk to determine and calculate an expected loss. The expected loss is derived using an estimate of a loss given default based upon the collateral type and/or specific review by loan officers of loans generally greater than $1.0 million, and the probability of default that was determined based upon management’s review of the loan portfolio. Trends are reviewed in terms of traditional credit metrics such as accrual status, past due status, and weighted-average risk grade of the loans within each of the accounting pools. In addition, the relationship between the change in the unpaid principal balance and change in the fair value mark is assessed to correlate the directional consistency of the expected loss for each pool. There were no outstanding reserves on PCI loans as of March 31, 2017 and December 31, 2016. The Company evaluates and estimates off-balance sheet credit exposure at the same time it estimates credit losses for loans by a similar process. These estimated credit losses are not recorded as part of the allowance for loan losses, but are recorded to a separate liability account by a charge to income, if material. Loan commitments, unused lines of credit and standby letters of credit make up the off-balance sheet items reviewed for potential credit losses. At both March 31, 2017 and December 31, 2016, $125 thousand was recorded as an other liability for off-balance sheet credit exposure. 19 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Credit Quality Indicators - The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicator is an internal credit risk rating system that categorizes loans into pass, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes that comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g., credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes that comprise the consumer portfolio segment. The following are the definitions of the Company's credit quality indicators: Pass: Loans in classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. PCI loans that were recorded at estimated fair value on the acquisition date are generally assigned a “pass” loan grade because their net financial statement value is based on the present value of expected cash flows. Management believes there is a low likelihood of loss related to those loans that are considered pass. Special Mention: Loans in classes that comprise the commercial and consumer portfolio segments that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. Management believes there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Loans in the classes that comprise the commercial and consumer portfolio segments that are inadequately protected by the sound worth and paying capacity of the borrower or of the collateral pledged, if any. Management believes that there is a distinct possibility that the Company will sustain some loss if the deficiencies related to classified loans are not corrected in a timely manner. The Company's credit quality indicators are periodically updated on a case-by-case basis. The following tables present the recorded investment in the Company's loans as of March 31, 2017 and December 31, 2016, by loan class and by credit quality indicator. 20 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) As of March 31, 2017 Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Total Commercial Pass $ 420,595 $ 348,962 $ 763,217 $ 85,025 $ 95,828 $ 186,325 $ 12,416 $ 1,912,368 Special mention 7,934 7,768 3,549 - 2,050 - - 21,301 Classified 1,718 3,588 3,638 - 461 - 327 9,732 Total $ 430,247 $ 360,318 $ 770,404 $ 85,025 $ 98,339 $ 186,325 $ 12,743 $ 1,943,401 Residential mortgage HELOC Residential construction Other loans to individuals AC&D - lots, land & development AC&D - CRE Other commercial Total Consumer Pass $ 265,657 $ 162,135 $ 52,247 $ 16,736 - - - $ 496,775 Special mention 5,389 5,935 123 26 - - - 11,473 Classified 2,577 2,640 261 174 - - - 5,652 Total $ 273,623 $ 170,710 $ 52,631 $ 16,936 - - - $ 513,900 Total Loans $ 2,457,301 As of December 31, 2016 Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Total Commercial Pass $ 378,592 $ 356,215 $ 735,698 $ 82,708 $ 102,147 $ 194,733 $ 12,568 $ 1,862,661 Special mention 7,229 7,779 3,276 - 2,727 - - 21,011 Classified 1,580 3,560 4,133 - 489 - 331 10,093 Total $ 387,401 $ 367,554 $ 743,107 $ 82,708 $ 105,363 $ 194,733 $ 12,899 $ 1,893,765 Residential mortgage HELOC Residential construction Other loans to individuals AC&D - lots, land & development AC&D - CRE Other commercial Total Consumer Pass $ 252,934 $ 168,461 $ 58,487 $ 18,712 - - - $ 498,594 Special mention 4,707 5,732 312 14 - - - 10,765 Classified 2,880 2,607 262 180 - - - 5,929 Total $ 260,521 $ 176,800 $ 59,061 $ 18,906 - - - $ 515,288 Total Loans $ 2,409,053 Aging Analysis of Accruing and Non-Accruing Loans – The Company considers a loan to be past due or delinquent when the terms of the contractual obligation are not met by the borrower. PCI loans are included as a single category in the table below as management believes, regardless of their age, there is a lower likelihood of aggregate loss related to these loan pools. Additionally, PCI loans are discounted to allow for the accretion of income on a level yield basis over the life of the loan based on expected cash flows. Regardless of payment status, the associated discount on these loan pools results in income recognition. The following presents, by class, an aging analysis of the Company’s accruing and non-accruing loans as of March 31, 2017 and December 31, 2016. 21 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) 30-59 60-89 Past Due Days Days 90 Days PCI Past Due Past Due or More Loans Current Total Loans As of March 31, 2017 Commercial: Commercial and industrial $ 45 $ - $ 463 $ 4,103 $ 425,636 $ 430,247 CRE - owner-occupied - 458 344 14,317 345,199 360,318 CRE - investor income producing - 19 198 30,267 739,920 770,404 AC&D - 1-4 family construction - 85,025 85,025 AC&D - lots, land & development 32 - - 7,417 90,890 98,339 AC&D - CRE - 186,325 186,325 Other commercial - - 211 1,692 10,840 12,743 Total commercial loans 77 477 1,216 57,796 1,883,835 1,943,401 Consumer: Residential mortgage 375 153 1,405 20,833 250,858 273,624 HELOC 159 345 609 1,063 168,533 170,709 Residential construction 33 24 243 1,836 50,495 52,631 Other loans to individuals 41 - 24 341 16,530 16,936 Total consumer loans 608 522 2,281 24,073 486,416 513,900 Total loans $ 685 $ 999 $ 3,497 $ 81,869 $ 2,370,251 $ 2,457,301 As of December 31, 2016 Commercial: Commercial and industrial $ 587 $ 7 $ 167 $ 3,920 $ 382,720 $ 387,401 CRE - owner-occupied - - 385 15,401 351,767 367,553 CRE - investor income producing 169 1,391 1,826 30,700 709,021 743,107 AC&D - 1-4 family construction - 82,707 82,707 AC&D - lots, land & development - - - 8,074 97,288 105,362 AC&D - CRE - 194,732 194,732 Other commercial - - 211 1,962 10,727 12,900 Total commercial loans 756 1,398 2,589 60,057 1,828,962 1,893,762 Consumer: Residential mortgage 328 69 2,940 21,472 235,712 260,521 HELOC 80 1,176 886 1,088 173,569 176,799 Residential construction 8 335 509 2,470 55,738 59,060 Other loans to individuals 46 3 24 368 18,464 18,905 Total consumer loans 462 1,583 4,359 25,398 483,483 515,285 Total loans $ 1,218 $ 2,981 $ 6,948 $ 85,455 $ 2,312,445 $ 2,409,047 Impaired Loans - For all classes of loans, except PCI loans, loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impaired loans may include all classes of nonaccrual loans and loans modified in a TDR. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the rate implicit in the original loan agreement or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. 22 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The table below presents impaired loans, by class, and the corresponding allowance for loan losses at March 31, 2017 and December 31, 2016: March 31, 2017 December 31, 2016 Unpaid Related Unpaid Related Recorded Principal Allowance For Recorded Principal Allowance For Investment Balance Loan Losses Investment Balance Loan Losses Impaired Loans with No Related Allowance Recorded: Commercial: Commercial and industrial $ 463 $ 465 $ - $ - $ - $ - CRE - owner-occupied 797 920 - 995 1,078 - CRE - investor income producing 2,125 2,125 - 1,481 1,489 - AC&D - 1-4 family construction - AC&D - lots, land & development 595 722 - 622 748 - AC&D - CRE - Other commercial 211 211 - 211 211 - Total commercial loans 4,191 4,443 - 3,309 3,526 - Consumer: Residential mortgage 2,217 2,287 - 2,052 2,077 - HELOC - - - 1,183 1,190 - Residential construction - Other loans to individuals - Total consumer loans 2,217 2,287 - 3,235 3,267 - Total impaired loans with no related allowance recorded $ 6,408 $ 6,730 $ - $ 6,544 $ 6,793 $ - Impaired Loans with an Allowance Recorded: Commercial: Commercial and industrial $ - $ - $ - $ - $ - $ - CRE - owner-occupied - CRE - investor income producing - - - 463 463 2 AC&D - 1-4 family construction - AC&D - lots, land & development - AC&D - CRE - Other commercial - Total commercial loans - - - 463 463 2 Consumer: Residential mortgage - HELOC 2,693 2,807 201 1,224 1,248 176 Residential construction 243 243 20 243 243 20 Other loans to individuals - Total consumer loans 2,936 3,050 221 1,467 1,491 196 Total impaired loans with an allowance recorded $ 2,936 $ 3,050 $ 221 $ 1,930 $ 1,954 $ 198 Total Impaired Loans Individually Reviewed for Impairment Commercial: Commercial and industrial $ 463 $ 465 $ - $ - $ - $ - CRE - owner-occupied 797 920 - 995 1,078 - CRE - investor income producing 2,125 2,125 - 1,944 1,952 2 AC&D - 1-4 family construction - AC&D - lots, land & development 595 722 - 622 748 - AC&D - CRE - Other commercial 211 211 - 211 211 - Total commercial loans 4,191 4,443 - 3,772 3,989 2 Consumer: Residential mortgage $ 2,217 2,287 - 2,052 2,077 - HELOC 2,693 2,807 201 2,407 2,438 176 Residential construction 243 243 20 243 243 20 Other loans to individuals - Total consumer loans 5,153 5,337 221 4,702 4,758 196 Total Impaired Loans Individually Reviewed for Impairment $ 9,344 $ 9,780 $ 221 $ 8,474 $ 8,747 $ 198 23 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) During the three months ended March 31, 2017 and 2016, the Company recognized $73 thousand and $36 thousand, respectively, of interest income with respect to impaired loans, specifically accruing TDRs, within the period the loans were impaired. The average recorded investment and interest income recognized on impaired loans, by class, for the three months ended March 31, 2017 and March 31, 2016 are shown in the table below. Three Months Ended March 31, Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized Impaired Loans with No Related Allowance Recorded: Commercial: Commercial and industrial $ 232 $ 21 $ 449 $ - CRE - owner-occupied 1,059 2 1,456 - CRE - investor income producing 1,882 - 666 7 AC&D - 1-4 family construction - AC&D - lots, land & development 624 21 713 11 AC&D - CRE - Other commercial 269 - 106 - Total commercial loans 4,066 44 3,390 18 Consumer: Residential mortgage 2,566 7 1,545 5 Home equity lines of credit 1,780 - 156 - Residential construction - - 240 4 Other loans to individuals 57 - - - Total consumer loans 4,403 7 1,941 9 Total impaired loans with no related allowance recorded $ 8,469 $ 51 $ 5,331 $ 27 Impaired Loans with an Allowance Recorded: Commercial: Commercial and industrial $ - $ - $ - $ - CRE - owner-occupied - CRE - investor income producing 232 6 - - AC&D - 1-4 family construction - AC&D - lots, land & development - 1 - - AC&D - CRE - Other commercial - Total commercial loans 232 7 - - Consumer: Residential mortgage - - 139 - Home equity lines of credit 1,224 11 1,224 9 Residential construction 243 4 - - Other loans to individuals - Total consumer loans 1,467 15 1,363 9 Total impaired loans with an allowance recorded $ 1,699 $ 22 $ 1,363 $ 9 Total Impaired Loans Individually Reviewed for Impairment Commercial: Commercial and industrial $ 232 $ 21 $ 449 $ - CRE - owner-occupied 1,060 2 1,456 - CRE - investor income producing 2,114 6 666 7 AC&D - 1-4 family construction - AC&D - lots, land & development 623 22 713 11 AC&D - CRE - Other commercial 269 - 106 - Total commercial loans 4,298 51 3,390 18 Consumer: Residential mortgage 2,566 7 1,684 5 Home equity lines of credit 3,004 11 1,380 9 Residential construction 243 4 240 4 Other loans to individuals 57 - - - Total consumer loans 5,870 22 3,304 18 Total Impaired Loans Individually Reviewed for Impairment $ 10,168 $ 73 $ 6,694 $ 36 24 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Nonaccrual and Past Due Loans - It is the general policy of the Company to place a loan on nonaccrual status when there is a probable loss or when there is reasonable doubt that all principal and interest will be collected, or when it is over 90 days past due. At March 31, 2017, there were no loans past due 90 days or more and accruing interest. At December 31, 2016, there was $1.2 million in loans past due 90 days or more and accruing interest. These loans were considered fully collectible at March 31, 2017 and December 31, 2016. The recorded investment in nonaccrual loans at March 31, 2017 and December 31, 2016 was as follows: March 31, December 31, Commercial: Commercial and industrial $ 463 $ 167 CRE - owner-occupied 1,018 1,085 CRE - investor income producing 2,740 2,193 AC&D - lots, land & development 30 33 Other commercial 211 210 Total commercial loans 4,462 3,688 Consumer: Residential mortgage 2,429 2,458 HELOC 2,365 2,312 Residential construction 243 242 Other loans to individuals 114 119 Total consumer loans 5,151 5,131 Total nonaccrual loans $ 9,613 $ 8,819 Purchased Credit-Impa ired Loans – PCI loans had an unpaid principal balance of $104.4 million and $109.8 million and a carrying value of $81.9 million and $85.5 million at March 31, 2017 and December 31, 2016, respectively. PCI loans represented 2.5% and 2.6% of total assets at March 31, 2017 and December 31, 2016, respectively. Determining the fair value of the PCI loans at the time of acquisition required the Company to estimate cash flows expected to result from those loans and to discount those cash flows at appropriate rates of interest and taking into account prepayment assumptions. For such loans, the excess of cash flows expected at acquisition over the estimated fair value is recognized as interest income over the remaining lives of the loans and is called the accretable yield. The difference between contractually required payments at acquisition and the cash flows expected to be collected at acquisition reflects the impact of estimated credit losses and is called the nonaccretable difference. In accordance with GAAP, there was no carryover of previously established allowance for loan losses from acquired companies. A summary of changes in the accretable yield for PCI loans for the three months ended March 31, 2017 and 2016 follows: Three Months Ended March 31, Accretable yield, beginning of period $ 29,608 $ 32,509 Addition from the First Capital acquisition - 1,663 Servicing income ) ) Accretion to interest income ) ) Reclassification of nonaccretable difference due to improvement in expected cash flows 3,802 993 Other changes, net 332 ) Accretable yield, end of period $ 30,315 $ 32,044 Troubled Debt Restructuring - In situations where, for economic or legal reasons related to a borrower's financial difficulties, management may grant a concession for other than an insignificant period of time to the borrower that would not otherwise be considered, the related loan is classified as a TDR. Management strives to identify borrowers in financial difficulty early and work with them to modify to more affordable terms. These modified terms may include rate reductions, principal forgiveness, payment forbearance and other actions intended to minimize the economic loss and to avoid foreclosure or repossession of the collateral. All loan modifications are made on a case-by-case basis. 25 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) As of March 31, 2017, the Company had 7 TDR loans totaling $2.7 million, of which $245 thousand are nonaccrual loans. As of December 31, 2016, the Company had 11 TDR loans totaling $2.9 million, of which $374 thousand are nonaccrual loans. The Company had allocated $201 thousand and $198 thousand of specific reserves to customers whose loan terms have been modified in a TDR as of March 31, 2017 and December 31, 2016 respectively. There were no concessions made during the three months ended March 31, 2017 or during the three months ended March 31, 2016. Commercial TDRs -Commercial TDRs (including commercial and industrial, commercial real estate, AC&D and other commercial loans) often result from a workout where an existing commercial loan is restructured and a concession is given. These workouts may involve lengthening the amortization period of the amortized principal beyond market terms, or reducing the interest rate below market terms for the original remaining life of the loan.In the case of extended amortization, this concession reduces the minimum monthly payment and increases the balloon payment at the end of the term of the loan. Other concessions can potentially involve forgiveness of principal, collateral concessions, or reduction of accrued interest. The impact of the TDR on the allowance for loan losses is based on the changes in borrower payment performance rather than just the TDR classification.All TDRs are designated as impaired loans. TDRs, like other impaired loans, are measured based on discounted cash flows, comparing the modified loan to pre-modified terms or, if the loan is deemed to be collateral dependent, collateral value less anticipated selling costs. TDRs having a book balance of less than $150,000, along with other impaired loans of similar size, are measured in a pooled approach utilizing loss given default and probability of default parameters. TDRs may remain in accruing status if the borrower remains less than 90 days past due per the restructured loan terms and no loss is expected. A borrower may be considered for removal from TDR status if it is no longer experiencing financial difficulties and can qualify for new loan terms, which do not represent a concession, subject to the normal underwriting standards and processes for similar extensions of credit. As of March 31, 2017, the Company has outstanding one commercial TDR with a reduced interest rate and five commercial TDRs where an extension of maturity was granted. One of these commercial TDR’s is in the process of foreclosure and the remaining commercial TDRs are paying in accordance with the terms of the modification. Consumer TDRs - Consumer TDRs (including residential mortgage, HELOC, residential construction and other consumer loans) often result from a workout where an existing loan is modified and a concession is given. These workouts typically lengthen the amortization period of the amortized principal beyond market terms or reduce the interest rate below market terms. The impact of the TDR on the allowance for loan losses is based on the changes in borrower payment performance rather than the TDR classification. TDRs, like other impaired loans, are measured based on the discounted cash flows or collateral value, less anticipated selling costs of the modified loan using pre-modified interest rates. As of March 31, 2017, the Company has two outstanding consumer TDRs where an extension of maturity was granted. All consumer TDRs are paying according to the terms of the modification as of March 31, 2017. There were no loans modified as TDRs within the 12 months ended March 31, 2017 and March 31, 2016 for which there was a payment default during the three months ended March 31, 2017 or ended March 31, 2016, respectively. 26 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company does not deem a TDR successful until it has been re-established as an accruing loan. The following table presents the successes and failures of the types of modifications indicated within the 12 months ended March 31, 2017 and 2016: Twelve Months Ended March 31, 2017 Paid in full Paying as restructured Foreclosure/Default Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Extended payment terms - $ - 6 $ 2,571 1 $ 160 Total - $ - 6 $ 2,571 1 $ 160 Twelve Months Ended March 31, 2016 Paid in full Paying as restructured Foreclosure/Default Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Extended payment terms - - 1 15 - - Total - $ - 1 $ 15 - $ - Related Party Loans – From time to time, the Company engages in loan transactions with its directors, executive officers and their related interests (collectively referred to as “related parties”). Such loans are made in the ordinary course of business and on substantially the same terms and collateral as those for comparable arms length transactions prevailing at the time and do not involve more than the normal risk of collectability or present other unfavorable features. A summary of activity in loans to related parties is as follows: Loans to Directors, Executive Officers and Their Related Interests Three Months Ended Three Months Ended March 31, December 31, Beginning balance $ 15,433 $ 14,404 Disbursements 271 2,806 Repayments ) ) Ending balance $ 15,136 $ 15,433 At March 31, 2017 and December 31, 2016, the Company had pre-approved but unused lines of credit totaling $758 thousand and $716 thousand, respectively, to related parties. In addition to related party loans, the Company engages in deposit transactions with its directors, executive officers and their related interests. Such deposits are made in the ordinary course of business and on substantially the same terms as those for comparable transactions prevailing at the time and do not present other unfavorable features. The total amount of related party deposits at March 31, 2017 and December 31, 2016 was $11.9 million and $9.6 million, respectively. 27 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 6 – Other Real Estate Owned The Company owned $3.2 million and $2.4 million in OREO at March 31, 2017 and December 31, 2016, respectively. Transactions in OREO for the three months ended March 31, 2017 and year ended 2016 are summarized below: Three months ended Year ended March 31, December 31, Non-Covered OREO Beginning balance $ 2,438 $ 4,211 Additions 1,111 518 Transfers from covered to non-covered - 380 Sales ) ) Writedowns ) ) Ending balance $ 3,167 $ 2,438 Covered OREO Beginning balance $ - $ Additions - - Transfers from covered to non-covered - ) Sales - ) Writedowns - ) Ending balance $ - $ - As of March 31, 2017 and December 31, 2016, the Company had $1.7 million and $2.1 million, respectively, of consumer mortgage loans secured by residential real estate properties for which formal foreclosure proceedings are in process. As of March 31, 2017 and December 31, 2016 the Company had $96 thousand and $12 thousand, respectively, of residential real estate properties in OREO. Note 7 – Income Taxes Income taxes are provided based on the asset-liability method of accounting, which includes the recognition of a deferred tax asset (“DTAs”) or a liability for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. In general, the Company records a DTA when the event giving rise to the tax benefit has been recognized in the consolidated financial statements. As of March 31, 2017 and December 31, 2016, the Company had a net DTA in the amount of approximately $21.3 million and $25.7 million, respectively. The decrease is a function first quarter 2017 earnings as well as increases in the fair value of available-for-sale securities. The Company evaluates the carrying amount of the DTA on a quarterly basis in accordance with the guidance provided in FASB ASC Topic 740, in particular, applying the criteria set forth therein to determine whether it is more likely than not (i.e., a likelihood of more than 50%) that some portion, or all, of the DTA will not be realized within its life cycle, based on the weight of available evidence. In most cases, the realization of the DTA is dependent upon generating a sufficient level of taxable income in future periods, which can be difficult to predict. In addition to projected earnings, the Company also considers projected asset quality, liquidity, its strong capital position, which could be leveraged to increase earning assets and generate taxable income, its growth plans and other relevant factors. Based on the weight of available evidence, the Company determined as of March 31, 2017 and December 31, 2016 that it is more likely than not that it will be able to fully realize the existing DTA and therefore considered it appropriate not to establish a DTA valuation allowance at either March 31, 2017 or December 31, 2016. Note 8 - Per Share Results Basic earnings per share represent income available to shareholders divided by the weighted-average number of shares outstanding during the relevant period. Diluted earnings per share reflect additional shares that would have been outstanding if dilutive potential shares had been issued. Potential shares that may be issued by the Company relate solely to outstanding stock options and restricted shares (non-vested shares), and are determined using the treasury stock method. 28 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Basic and diluted earnings per common share have been computed based upon net income as presented in the accompanying condensed consolidated statements of income divided by the weighted-average number of common shares outstanding or assumed to be outstanding as summarized below: Weighted-Average Shares for Earnings Per Share Calculation Three Months Ended March 31, Weighted-average number of common shares outstanding excluding unvested restricted shares 52,702,610 52,243,461 Reclassification of gains recognized Effect of dilutive stock options and unvested restricted shares 760,247 356,123 Weighted-average number of common shares and dilutive potential common Tax effect shares outstanding 53,462,857 52,599,584 At March 31, 2017, there were 1,328,021 stock options and 390,233 restricted shares outstanding. Dilutive stock options and restricted shares totaled 527,410 and 232,837 at March 31, 2017, respectively. At March 31, 2016, there were 1,847,440 stock options and 676,586 restricted shares outstanding. Dilutive stock options and restricted shares totaled 247,052 and 109,071 at March 31, 2016, respectively. Note 9 - Commitments and Contingencies In the normal course of business, there are various outstanding commitments and contingent liabilities, such as commitments to extend credit, which are not reflected in the accompanying unaudited condensed consolidated financial statements. At March 31, 2017, the Company had $741.8 million of pre-approved but unused lines of credit, $7.4 million of standby letters of credit and $9.6 million of commercial letters of credit. At December 31, 2016, the Company had $758.3 million of pre-approved but unused lines of credit, $8.2 million of standby letters of credit and $9.7 million of commercial letters of credit. In management’s opinion, these commitments represent no more than normal lending risk to the Company and will be funded from normal sources of liquidity. 29 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 1 0 - Derivative Financial Instruments and Hedging Activities The Company uses certain derivative instruments, including interest rate floors, swaps, and foreign exchange contracts, to meet the needs of its customers as well as to manage the interest rate risk associated with certain transactions. The following table summarizes the derivative financial instruments utilized by the Company: March 31, 2017 December 31, 2016 Estimated Fair Value Estimated Fair Value Balance Sheet Location Notional Amount Gain Loss Notional Amount Gain Loss Cash flow hedges: Interest rate contracts: Other assets and Pay fixed swaps with counterparty other liabilities $ 25,000 $ - $ 299 $ 25,000 $ - $ 427 Fair value hedges: Interest rate contracts: Pay fixed rate swaps with counterparty Other liablities 26,725 - 112 25,151 - 155 Not designated as hedges: Customer-related interest rate contracts: Matched interest rate swaps with borrower Other assets 222,055 2,290 2,426 203,758 2,283 2,247 Matched interest rate swaps with counterparty Other liabilities 222,055 - 153 203,758 - 313 Matched foreign exchange contract with borrower Other assets 2,106 20 - 1,857 7 - Matched foreign exchange contract with counterparty Other liabilities 2,106 - 20 1,857 - 7 448,322 2,310 2,599 411,230 2,290 2,567 Total derivatives $ 500,047 $ 2,310 $ 3,010 $ 461,381 $ 2,290 $ 3,149 The Company entered into three interest rate swap agreements during December 2013 with an aggregate notional amount of $50.0 million. These derivative instruments are used to protect the Company from future interest rate risk related to a seven-year commitment of floating rate broker-dealer sweep accounts through a brokered deposit program. These derivative instruments are a combination of a $12.5 million forward starting, five-year interest rate swap; a $12.5 million forward starting, seven-year interest rate swap; and a $25.0 million two-year forward starting swap. Effective dates for these derivative instruments were January 2, 2014, January 2, 2014 and January 4, 2016, respectively. These instruments carry a fixed rate of 1.688% with monthly payments commencing February 3, 2014, a fixed rate of 2.341% with monthly payments commencing February 3, 2014, and a fixed rate of 3.104% with monthly payments commencing February 1, 2016, respectively. These derivative instruments are accounted for as cash flow hedges with effective changes in fair market value recorded in other comprehensive income net of tax. In January 2016, the $25.0 million two-year forward starting swap was terminated, resulting in a $1.9 million termination fee. The termination fee is being amortized into interest expense over the remaining life of the underlying instruments of approximately 60 months. These derivative instruments are carried at a fair market value of $(299) thousand and $(427) thousand at March 31, 2017 and December 31, 2016, respectively, and are included in other liabilities. At March 31, 2017 and December 31, 2016, the Company had loan swaps, with an aggregate notional amount of $26.7 million and $25.2 million, respectively, accounted for as fair value hedges in accordance with ASC 815, Derivatives and Hedging . These derivative instruments are used to protect the Company from interest rate risk caused by changes in the LIBOR curve in relation to certain designated fixed rate loans. The derivative instruments are used to convert these fixed rate loans to an effective floating rate. If the variable rate is below the stated fixed rate of the loan for a given period, the Company will owe the counterparty the notional amount times the difference between the variable rate and the stated fixed rate. If the variable rate is above the stated rate for any given period during the term of the contract, the Company will receive payments based on the notional amount times the difference between the variable rate and the stated fixed rate. To meet the needs of its customers, the Company enters into interest rate swap agreements to convert customers’ variable rate loans with the Company to a fixed rate. To offset this interest rate risk, the Company has entered into substantially identical agreements with an unrelated market counterparty to swap these fixed rate agreements into variable rates. The interest rate swaps are used to provide the customer fixed rate financing while managing interest rate risk and were not designated as hedges. The interest rate swaps pay and receive interest based on a floating rate based on one month LIBOR plus credit spread, with payments being calculated on the notional amount. The interest rate swaps are settled monthly, with varying maturities. The interest rate swaps had an aggregate notional amount of $222.1 million at March 31, 2017 representing the amount of fixed rate receivables outstanding and variable rate liabilities outstanding, and are included in other assets and other liabilities at their fair values of $2.3 million and $2.6 million, respectively. All changes in fair value are recorded as other income within non-interest income. Fair values for interest rate swap agreements are based upon the amounts required to settle the contracts. 30 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company also enters into foreign exchange contracts with customers to accommodate their need to convert certain foreign currencies into U.S. Dollars. To offset the foreign exchange risk, the Company has entered into substantially identical agreements with an unrelated market counterparty to hedge these foreign exchange contracts. The foreign exchange contracts had a notional amount of $2.1 million and $1.9 million at March 31, 2017 and December 31, 2016, respectively, representing the amount of contracts outstanding in U.S. dollars. The fair value of these contracts are included in other assets and other liabilities in the accompanying balance sheet. All changes in fair value are recorded as other noninterest income. The following table details the location and amounts recognized in the Condensed Consolidated Statements of Income and Condensed Consolidated Statements of Comprehensive Income: Effective Portion Pre-tax gain (loss) Pre-tax gain (loss) reclassified recognized in OCI from AOCI into income For the three months ended For the three months ended March 31, Location of amounts reclassified March 31, from AOCI into Income Cash flow hedges: Interest rate contracts $ ) $ 587 Total interest expense $ 713 $ 73 Pre-tax gain (loss) recognized in income For the three months ended Location of amounts March 31, recognized in income Fair value hedges: Interest rate contracts Pay fixed rate swaps with counterparty Total interest income $ ) $ ) Not designated as hedges: Client-related interest rate contracts Other income 526 ) $ 460 $ ) Because of the unfavorable position of outstanding swap instruments at March 31, 2017 and December 31, 2016, the Company posted collateral of approximately $2.4 million and $1.2 million, respectively, with the related counterparties. Note 11 – Accumulated Other Comprehensive Income (Loss) The before and after tax amounts allocated to each component of other comprehensive income are presented in the following table. Reclassification adjustments related to securities available for sale are included in gain on sale of securities available-for-sale in the accompanying Condensed Consolidated Statements of Income. Amortization of net unrealized losses on securities transferred to held-to-maturity is included in interest income on taxable investment securities in the accompanying Condensed Consolidated Statements of Income. 31 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) For the Three Months Ended For the Three Months Ended March 31, 2017 March 31, 2016 Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Securities available for sale and transferred securities: Change in net unrealized gains during the period $ 768 $ 191 $ 577 $ 4,691 $ 1,734 $ 2,957 Change in net unrealized loss on securities transferred to held to maturity 61 79 ) 26 27 (1 ) Reclassification adjustment for net (gains) losses recognized in net income ) 21 ) 6 (2 ) 8 Total securities available for sale and transferred securities 771 291 480 4,723 1,759 2,964 Derivatives: Change in the accumulated gains (losses) on effective cash flow hedge derivatives ) 339 ) 587 284 303 Change in the accumulated loss on terminated cash flow hedge derivatives ) - ) - - - Reclassification adjustment for interest payments 713 ) 971 73 ) 100 Total derivatives 222 81 141 660 257 403 Total other comprehensive income $ 993 $ 372 $ 621 $ 5,383 $ 2,016 $ 3,367 The following table presents activity in accumulated other comprehensive income (loss), net of tax, by component for the periods indicated. Securities Available for Sale Securities Transferred from Available for Sale to Held to Maturity Derivatives Accumulated Other Comprehensive Income (Loss) Balance, January 1, 2017 $ 3,672 $ ) $ ) $ ) Other comprehensive income (loss) before reclassifications 559 - ) ) Amounts reclassified from accumulated other comprehensive loss ) - 971 892 Change in the accumulated loss on terminated cash flow hedge derivatives - - ) ) Transfer of securities from available for sale to held to maturity 18 ) - - Net other comprehensive income during the period 498 ) 141 621 Balance, March 31, 2017 $ 4,170 $ ) $ ) $ ) Balance, January 1, 2016 $ 564 $ ) $ ) $ ) Other comprehensive income (loss) before reclassifications 2,957 (1 ) 303 3,259 Amounts reclassified from accumulated other comprehensive loss 8 - 100 108 Transfer of securities from available for sale to held to maturity ) 26 - - Net other comprehensive income (loss) during the period 2,939 25 403 3,367 Balance, March 31, 2016 $ 3,503 $ ) $ ) $ 504 Note 1 2 - Fair Value Measurements The Company is required to disclose the estimated fair value of financial instruments, both assets and liabilities on and off the balance sheet, for which it is practicable to estimate fair value. These fair value estimates are made at each balance sheet date, based on relevant market information and information about the financial instruments. Fair value estimates are intended to represent the price at which an asset could be sold or the price for which a liability could be settled in an orderly transaction between market participants at the measurement date. However, given there is no active market or observable market transactions for many of the Company’s financial instruments, the Company has made estimates of many of these fair values which are subjective in nature, involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimated values. The methodologies used for estimating the fair value of financial assets and financial liabilities are discussed below: Cash and Cash Equivalents – Cash and cash equivalents, which are comprised of cash and due from banks, interest-earning balances at banks and Federal funds sold, approximate their fair value. Investment Securities Available-for-sale and Investment Securities Held-to-Maturity - Fair value for investment securities is based on the quoted market price if such information is available. If a quoted market price is not available, fair values are based on quoted market prices of comparable instruments. 32 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Nonmarketable Equity Securities – Cost is a reasonable estimate of fair value for nonmarketable equity securities because no quoted market prices are available and the securities are not readily marketable. The carrying amount is adjusted for any other than temporary declines in value. Loans Held for Sale - For certain homogenous categories of loans, such as residential mortgages, fair value is estimated using the quoted market prices for securities backed by similar loans, adjusted for differences in loan characteristics. Loans, net of allowance - The fair value of other types of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Further adjustments are made to reflect current market conditions. There is no discount for liquidity included in the expected cash flow assumptions. Accrued Interest Receivable - The carrying amount is a reasonable estimate of fair value. Deposits - The fair value of deposits with no stated maturities, including demand deposits, savings, money market and NOW accounts, is the amount payable on demand at the reporting date. The fair value of deposits that have stated maturities, primarily time deposits, is estimated by discounting expected cash flows using the rates currently offered for instruments of similar remaining maturities. Borrowings - The fair values of short-term and long-term borrowings are based on discounting expected cash flows at the interest rate currently offered for debt with the same or similar remaining maturities and collateral requirements. Subordinated Loans and Junior Subordinated Debentures – The fair value of fixed rate junior subordinated debentures is estimated using a discounted cash flow calculation that applies the Company’s current borrowing rate. The carrying amounts of variable rate junior subordinated debentures are reasonable estimates of fair value because they can reprice frequently. Accrued Interest Payable - The carrying amount is a reasonable estimate of fair value. Derivative Instruments – The fair value of derivative instruments, including interest rate swaps and swap fair value hedges, is based on discounted cash flow models. All future floating cash flows are projected and both floating and fixed cash flows are discounted to the valuation date. Financial Instruments with Off-Balance Sheet Risk - With regard to financial instruments with off-balance sheet risk, it is not practicable to estimate the fair value of future financing commitments. The Company utilizes fair value measurements to determine fair value disclosures. The Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. Level 1 Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2 Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market. These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques may include the use of option pricing models, discounted cash flow models and similar techniques. 33 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The carrying amounts and estimated fair values of the Company’s financial instruments, none of which are held for trading purposes, at March 31, 2017 and December 31, 2016 are as follows: Fair Value Measurements Carrying Estimated Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs Amount Fair Value (Level 1) (Level 2) (Level 3) March 31, 2017 Financial assets: Cash and cash equivalents $ 73,843 $ 73,843 $ 73,843 $ - $ - Investment securities available-for-sale 423,345 423,345 1,376 420,649 1,320 Investment securities held-to-maturity 89,579 91,012 - 91,012 - Nonmarketable equity securities 19,967 19,967 - 19,967 - Loans held for sale 6,181 6,181 - 6,181 - Loans, net of allowance 2,447,762 2,369,257 - 29,735 2,339,522 Accrued interest receivable 6,436 6,436 - 6,436 - Derivative instruments 2,310 2,310 - 2,310 - Financial liabilities: Deposits with no stated maturity 1,802,366 1,802,366 - 1,802,366 - Deposits with stated maturities 706,829 708,041 - 708,041 - Short-term borrowings 340,000 339,884 - 339,884 - Long-term borrowings 29,747 29,747 - 29,747 - Subordinated loan and junior subordinated debt 33,671 33,671 - 33,671 - Accrued interest payable 912 912 - 912 - Derivative instruments 3,010 3,010 - 3,010 - December 31, 2016 Financial assets: Cash and cash equivalents $ 83,614 $ 83,614 $ 83,614 $ - $ - Investment securities available-for-sale 402,501 402,501 1,239 399,942 1,320 Investment securities held-to-maturity 91,752 92,828 - 92,828 - Nonmarketable equity securities 17,501 17,501 - 17,501 - Loans held for sale 7,996 7,996 - 7,996 - Loans, net of allowance 2,400,061 2,321,390 - 27,941 2,293,449 Accrued interest receivable 6,799 6,799 - 6,799 - Derivative instruments 2,290 2,290 - 2,290 - Financial liabilities: Deposits with no stated maturity 1,772,680 1,772,680 - 1,772,680 - Deposits with stated maturities 741,072 744,062 - 744,062 - Short-term borrowings 285,000 285,000 - 285,000 - Long-term borrowings 29,736 29,736 - 29,736 - Subordinated loan and junior subordinated debt 33,501 33,501 - 33,501 - Accrued interest payable 541 541 - 541 - Derivative instruments 3,149 3,149 - 3,149 - 34 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company also utilizes fair value measurements to record fair value adjustments to certain assets and liabilities. Securities available-for-sale and derivative instruments are recorded at fair value on a recurring basis. Additionally, from time to time, the Company may be required to record other assets at fair value on a nonrecurring basis. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. The following is a description of valuation methodologies used for assets and liabilities recorded at fair value: Investment Securities - Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, United States Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include MBS issued by government-sponsored entities or private label entities, municipal bonds and corporate debt securities that are valued using quoted prices for similar instruments in active markets. Securities classified as Level 3 include a corporate debt security in a less liquid market whose value is determined by reference to the going rate of a similar debt security if it were to enter the market at period end. The derived market value requires significant management judgment and is further substantiated by discounted cash flow methodologies. Derivative Instruments – Derivative instruments are recorded at fair value on a recurring basis. Derivative instruments held or issued by the Company for risk management purposes are traded in over-the-counter markets where quoted market prices are not readily available. For those derivatives, the Company uses a third party to measure the fair value on a recurring basis. The Company classifies derivative instruments held or issued for risk management purposes as Level 2. At both March 31, 2017 and December 31, 2016, the Company’s derivative instruments consist of interest rate swaps and foreign exchange contacts. Loans - Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures it for the estimated impairment. The fair value of impaired loans is estimated using one of several methods, including collateral value, discounted cash flows or a pooled probability of default and loss given default calculation. Those impaired loans not requiring a specific allowance represent loans for which the fair value exceeds the recorded investments in such loans. Impaired loans where a specific allowance is established based on the fair value of collateral require classification in the fair value hierarchy. The Company records such impaired loans as nonrecurring Level 3. At March 31, 2017 and December 31, 2016, substantially all of the total impaired loans were evaluated based on the fair value of the collateral. The Company records loans involved in fair value hedges at fair market value on a recurring basis. The Company does not record other loans at fair value on a recurring basis. Loans held for sale – Loans held for sale are adjusted to lower of cost or market upon transfer from the loan portfolio to loans held for sale. Subsequently, loans held for sale are carried at the lower of carrying value or fair value. Fair value is based upon independent market prices, appraised values of the collateral, management’s estimation of the value of the collateral or commitments on hand from investors within the secondary market for loans with similar characteristics. The fair value adjustments for loans held for sale are recorded as nonrecurring Level 2. Other real estate owned - OREO is adjusted to fair value upon transfer of the loans to OREO. Subsequently, OREO is carried at the lower of carrying value or fair value less costs to sell. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. When the fair value of the collateral is measured due to further deterioration in the value of the OREO since initial recognition, the Company records the foreclosed asset as nonrecurring Level 3. 35 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents, by level within the fair value hierarchy, the recorded amount of assets and liabilities at March 31, 2017 and December 31, 2016 measured at fair value on a recurring basis: Fair Value on a Recurring Basis Quoted Prices in Significant Active Markets for Other Significant Identical Assets Observable Inputs Unobservable Inputs Assets/Liabilities Description (Level 1) (Level 2) (Level 3) at Fair Value March 31, 2017 Municipal securities $ - $ 13,291 $ - $ 13,291 Residential agency pass-through securities - 146,265 - 146,265 Residential collateralized mortgage obligations - 167,336 - 167,336 Asset-backed securities - 78,367 - 78,367 Corporate and other securities - - 1,320 1,320 All other equity securities 1,376 - - 1,376 Fair value loans - 29,735 - 29,735 Derivative assets - 2,310 - 2,310 Derivative liabilities - 3,009 - 3,009 December 31, 2016 Municipal securities $ - $ 13,319 $ - $ 13,319 Residential agency pass-through securities - 192,765 - 192,765 Residential collateralized mortgage obligations - 94,410 - 94,410 Commercial mortgage-backed obligations - 15,497 - 15,497 Asset-backed securities - 83,951 - 83,951 Corporate and other securities - - 1,320 1,320 All other equity securities 1,239 - - 1,239 Fair value loans - 27,941 - 27,941 Derivative assets - 2,290 - 2,290 Derivative liabilities - 3,149 - 3,149 Securities measured on a Level 3 recurring basis at March 31, 2017 and December 31, 2016 include a corporate debt security whose value is determined by the going rate of a similar debt security if it were to enter the market at period end with additional liquidity discounts applied due to a smaller available market.There were no transfers between valuation levels for any accounts for the three months ended March 31, 2017 and March 31, 2016. If different valuation techniques were deemed necessary, we would consider those transfers to occur at the end of the period that the accounts are valued. The following is a reconciliation of the beginning and ending balances for assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the three months ended March 31, 2017 and March 31, 2016. Securities Available for Sale Three Months Ended Year Ended March 31, December 31, Fair value, beginning of the period $ 1,320 $ 1,500 Change in unrealized gain recognized in other comprehensive income - ) Fair value, end of the period $ 1,320 $ 1,320 36 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Assets Recorded at Fair Value on a Nonrecurring Basis The Company may be required, from time to time, to measure certain other financial assets at fair value on a nonrecurring basis in accordance with GAAP. These adjustments to fair value usually result from application of lower of cost or market accounting or impairment charges of individual assets. Processes are in place for overseeing the valuation procedures for Level 3 measurements of OREO and impaired loans. The assets are reviewed on a quarterly basis to determine the accuracy of the observable inputs, generally third party appraisals, auction values, values derived from trade publications and data submitted by the borrower, and the appropriateness of the unobservable inputs, generally discounts due to current market conditions and collection issues. Discounts are based on asset type and valuation source; deviations from the standard are documented. The discounts are periodically reviewed to determine whether they remain appropriate. Consideration is given to current trends in market values for the asset categories and gain and losses on sales of similar assets. Discounts range from 0% to 100% depending on the nature of the assets and source of value. Real estate is valued based on appraisals or evaluations, discounted by 8% at a minimum with higher discounts for property in poor condition or property with characteristics that may make it more difficult to market. Commercial loans secured by receivables or non-real estate collateral are generally valued using the discounted cash flow method. Inputs are determined on a borrower-by-borrower basis. Impaired loans and related write-downs are based on the fair value of the underlying collateral if repayment is expected solely from the collateral or using a pooled probability of default and loss given default calculation. Collateral values are reviewed quarterly and estimated using customized discounting criteria and appraisals. Other real estate owned is based on the lower of the cost or fair value of the underlying collateral less expected selling costs. Collateral values are estimated primarily using appraisals and reflect a market value approach. Fair values are reviewed quarterly and new appraisals are generally obtained annually. 37 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table sets forth by level, within the fair value hierarchy, the Company’s assets recorded at fair value on a nonrecurring basis at March 31, 2017 and December 31, 2016: Fair Value on a Nonrecurring Basis Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets/ Assets Inputs Inputs (Liabilities) Description (Level 1) (Level 2) (Level 3) at Fair Value March 31, 2017 OREO $ - $ - $ 3,167 $ 3,167 Impaired loans: Commercial and industrial - - 463 463 CRE - owner-occupied - - 344 344 CRE - investor income producing - - 2,118 2,118 Other commercial - - 211 211 Residential mortgage - - 1,499 1,499 HELOC - - 1,361 1,361 Residential construction - - 222 222 December 31, 2016 OREO $ - $ - $ 2,438 $ 2,438 Impaired loans: CRE - owner-occupied - - 1,078 1,078 CRE - investor income producing - - 353 353 AC&D - lots, land, & development - - 748 748 Other commercial - - 211 211 Residential mortgage - - 2,077 2,077 HELOC - - 2,438 2,438 Residential construction - - 243 243 In accordance with accounting for foreclosed property, the carrying value of OREO is periodically reviewed and written down to fair value and any loss is included in earnings. During the three months ended March 31, 2017, OREO with a carrying value of $3.3 million was written down by $158 thousand to $3.2 million. During the three months ended March 31, 2016, OREO with a carrying value of $1.1 million was written down by $205 thousand to $916 thousand. The table below presents the valuation methodology and unobservable inputs for Level 3 assets measured at fair value on a nonrecurring basis at March 31, 2017. Weighted Fair Value Valuation Methodology Unobservable Inputs Range of Inputs Average Discount OREO $ 3,167 Appraisals Discount to reflect current market conditions 0% - 30% % Impaired loans 6,218 Collateral based measurements Discount to reflect current market conditions and ultimate collectability 0% - 60% % $ 9,385 38 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 1 3 – Shareholders’ Equity For the three months ended March 31, 2017, the Company issued 10,000 restricted stock awards and 1,400 shares of common stock to employees under the 2014 Long-term Incentive Plan, repurchased 82,600 shares in open market transactions and acquired 7,087 shares in connection with satisfaction of tax withholding obligations on vested restricted stock. For the three months ended March 31, 2016, the Company issued 24,100 restricted stock awards and 1,300 shares of common stock to employees under the 2014 Long-term Incentive Plan, repurchased 98,349 shares in open market transactions and acquired 92,619 shares in connection with satisfaction of tax withholding obligations on vested restricted stock. The Company maintains share-based plans for directors and employees to attract, retain and provide incentives for key employees and directors in the form of incentive and non-qualified stock options and restricted stock. The total number of shares available for issuance under all outstanding share-based plans is603,986 as of March 31, 2017. Activity in the Company’s share-based plans is summarized in the following table: Outstanding Options Nonvested Restricted Shares Weighted Weighted Weighted Average Average Average Aggregate Number Exercise Contractual Intrinsic Number Grant Date Intrinsic Outstanding Price Term (Years) Value Outstanding Fair Value Value At December 31, 2016 1,405,515 $ 7.25 3.18 $ 5,412,428 405,732 $ 5.02 $ 4,377,846 Restricted shares granted - - - 10,000 11.69 78,784 Options exercised ) 5.95 - Restricted shares vested - - - ) 7.14 269,587 Expired and forfeited - - - ) 8.97 36,930 At March 31, 2017 1,328,021 $ 7.32 2.98 $ 6,800,546 390,233 $ 7.15 $ 4,828,375 Exercisable at March 31, 2017 1,326,354 At March 31, 2017, there is no unrecognized compensation cost related to nonvested stock options. Total compensation expense for stock options was $24 thousand and $12 thousand for the three months ended March 31, 2017 and 2016, respectively. At March 31, 2017, unrecognized compensation cost related to nonvested restricted shares of $2.1 million is expected to be recognized over a weighted-average period of 0.87 years. Total compensation expense for restricted shares was $347 thousand and $282 thousand for the three months ended March 31, 2017 and 2016, respectively. Note 1 4 – Subsequent Event s Dividend Declarat ion On April 27, 2017, the Company announced that its Board of Directors declared a quarterly dividend of $0.04 per common share, payable on May 25, 2017 to all common shareholders of record as of the close of business on May 10, 2017. Merger with South State Corporation On April 26, 2017, the Company and South State Corporation (“South State”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which the Company will merge with and into South State (the “Merger”), with South State continuing as the surviving entity in the Merger. Immediately following the Merger, the Bank will merge with and into South State’s wholly owned bank subsidiary, South State Bank (the “Bank Merger”), with South State Bank as the surviving entity in the Bank Merger. 39 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Subject to the terms and conditions of the Merger Agreement, at the effective time of the Merger (the “Effective Time”), the Company’s shareholders will have the right to receive 0.14 shares (the “Exchange Ratio”) of common stock, par value $2.50 per share, of South State for each share of common stock, par value $1.00 per share, of the Company. In addition, each stock option granted by the Company, whether vested or unvested, will be cancelled and converted into the right to receive a cash amount equal to the product of (a) the number of shares of the Company’s Common Stock subject to such stock option immediately prior to the Effective Time and (b) the excess, if any, of (i) the product of (A) the average closing price per share for South State Common Stock for the ten full trading days ending on the day immediately preceding the closing date and (B) the Exchange Ratio (the “Cash Consideration Value”), over (ii) the exercise price of such option. Any stock options granted by the Company with an exercise price equal to or greater than the Cash Consideration Value will be cancelled for no consideration. Additionally, at the Effective Time, each award of restricted shares of the Company’s Common Stock will vest in full, the restrictions thereon will lapse and each such award will be converted into the right to receive the Merger Consideration in respect of each share of the Company’s Common Stock underlying such award. The Merger is subject to regulatory approvals, approval of the Shareholders of both the Company and South State, and other customary closing conditions and currently expected to close in the fourth quarter of 2017. For more information about the proposed Merger and the Merger Agreement, see the Company’s Current Report on Form 8-K filed May 1, 2017. 40 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information set forth in this Quarterly Report on Form 10-Q, including information incorporated by reference in this report, may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements can be identified by the fact that they do not relate strictly to historical or current facts and often use words such as “may,” “plan,” “contemplate,” “anticipate,” “believe,” “intend,” “continue,” “expect,” “project,” “predict,” “estimate,” “could,” “should,” “would,” “will,” “goal,” “target” and similar expressions. The forward-looking statements express management’s current expectations or forecasts of future events, results and conditions, including timing and expectations regarding the proposed merger between the Company and South State Corporation (“South State”); the Company’s general business strategy of organic growth, expansion in new markets, hiring of additional personnel and expansion or addition of product capabilities; anticipated loan growth; changes in loan mix and deposit mix; capital and liquidity levels; net interest income; provision expense; noninterest income and noninterest expenses; realization of deferred tax asset; credit trends and conditions, including loan losses, allowance for loan loss, charge-offs, delinquency trends and nonperforming asset levels; the amount, timing and prices of any share repurchases; the payment of common stock dividends; and other similar matters. These forward-looking statements reflect management’s beliefs and assumptions based on the information available to management at the time these disclosures are prepared. The matters discussed in these forward-looking statements are not guarantees of future results or performance and by their nature involve certain known and unknown risks, uncertainties and assumptions that are difficult to predict and are often beyond the Company’s control. Actual outcomes and results may differ materially from those expressed in, or implied by, any of these forward-looking statements. You should not place undue reliance on any forward-looking statement and should consider all of the following uncertainties and risks: the occurrence of any event, change or other circumstances that could give rise to the right of one or both of the parties to terminate the definitive merger agreement between South State and the Company; the outcome of any legal proceedings that may be instituted against South State or the Company with respect to the proposed merger; the failure to obtain necessary regulatory approvals (and the risk that such approvals may result in the imposition of conditions that could adversely affect the combined company or the expected benefits of the transaction), and shareholder approvals or to satisfy any of the other conditions to the proposed merger on a timely basis or at all; the possibility that the anticipated benefits of the merger are not realized when expected or at all, including as a result of the impact of, or problems arising from, the integration of the two companies or as a result of the strength of the economy and competitive factors in the areas where South State and the Company do business; the possibility that the merger may be more expensive to complete than anticipated, including as a result of unexpected factors or events; diversion of management’s attention from ongoing business operations and opportunities; potential adverse reactions or changes to business or employee relationships, including those resulting from the announcement or completion of the merger; South State’s ability to complete the acquisition and integrate the Company successfully; inability to generate future organic growth in loan balances, retail banking, wealth management, mortgage banking or capital markets results through the hiring of new personnel, development of new products, opening of de novo branches or otherwise in a timely, cost-effective manner; inability to capitalize on identified revenue enhancements or expense management opportunities; failure of assumptions underlying noninterest expense levels; failure of assumptions underlying the establishment of allowances for loan losses; deterioration in the value of securities held in the investment securities portfolio; our ability to fully realize the value of our net deferred tax asset, including the impact of lower federal income tax rates on the carrying amount or the risk that we may be required to establish a valuation allowance; uncertainties about the financial stability and growth rates of non-U.S. jurisdictions, the risk that those jurisdictions may face difficulties servicing their sovereign debt, and related stresses on the financial, credit and real estate markets generally, which could negatively impact revenues and the value of our assets and liabilities; changes in general economic or business conditions, customer behavior and other uncertainties that could lead to reduced revenues and deterioration in the credit quality of the loan portfolio or the value of the collateral securing those loans and result in higher credit losses than currently expected; sensitivity to the interest rate environment, include continued low interest rates, a rapid increase in interest rates or a change in the shape of the yield curve, and the impact on net interest margin; cyber-security concerns; failure to anticipate or inability to adapt to rapid technological developments and changes; fluctuations in the market price of the common stock, regulatory, legal and contractual requirements, other uses of capital, the Company’s financial performance, market conditions generally, and future actions by the board of directors, in each case impacting repurchases of common stock or declaration of dividends; the impact of implementation and compliance with legal and regulatory developments including changes in the federal risk-based capital rules; increased competition from both banks and nonbanks; changes in accounting standards, rules and interpretations, inaccurate estimates or assumptions in accounting, including acquisition accounting fair market value assumptions and accounting for purchased credit-impaired loans, and the impact on the Company’s financial statements; management’s ability to effectively manage credit risk, market risk, operational risk, legal risk, and regulatory and compliance risk; and other factors that may affect future results of South State and the Company. Additional factors that could cause results to differ materially from those described above can be found elsewhere in this report, including Part II, Item 1A, Risk Factors, in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 filed with the Securities and Exchange Commission (the “SEC”) on March 10, 2017 (the “2016 Form 10-K”) and in other documents the Company files with the SEC, and in South State’s Annual Report on Form 10-K for the year ended December 31, 2016 filed with the SEC and in other documents South State files with the SEC. 41 Forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update any forward-looking statement to reflect the impact of circumstances or events that arise after the date the forward-looking statement was made. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The purpose of this discussion and analysis is to focus on significant changes in our financial condition as of and results of operations during the three-month period ended March 31, 2017. This discussion and analysis highlights and supplements information contained elsewhere in this Quarterly Report on Form 10-Q, particularly the preceding unaudited condensed consolidated financial statements and accompanying notes (the “Unaudited Financial Statements”). Executive Overview The Company reported net income of $7.5 million, or $0.14 per share, for the three months ended March 31, 2017 compared to $2.7 million, or $0.05 per share, for the three months ended March 31, 2016. Changes in net income from the first quarter of 2016 include a 1.30% increase in net interest income and a 16.0% increase in noninterest income, which were facilitated in part by an 21% decrease in noninterest expense levels, and a nominal increase of $122 thousand in provision for loan losses which was driven by organic loan growth. The Company reported adjusted net income (non-GAAP), which excludes merger-related expenses and gain or loss on sale of securities, of $7.5 million, or $0.14 per share, for the three months ended March 31, 2017, compared to $6.2 million, or $0.12 per share, for the three months ended March 31, 2016. The increase in adjusted net income (non-GAAP) resulted from higher net interest and noninterest income, a decrease in noninterest expenses, driven primarily by cost savings from the acquisition of First Capital Bancorp, Inc. (“First Capital”), offset by a nominal, increase in provision for loan losses. Net interest margin (non-FTE) was 3.68% at March 31, 2017, representing a 10 basis point decrease from 3.78% at March 31, 2016. This reduction resulted primarily from a 20 basis point decrease in yield on loans, due primarily to lower interest rates on new loans, and a 9 basis point decrease in the net interest spread, due to an increase in total borrowed funds Total assets increased $53.4 million, or 4.02%, to $3.3 billion at March 31, 2017, compared to total assets of $3.26 billion at December 31, 2016. Cash and equivalents increased 17.3%, total investments increased 4.3% and total loans increased 2%, to $2.5 billion due to continued success in origination efforts. Asset quality remains a point of strength for the Company with nonperforming loans to total loans of 0.49% and nonperforming assets to total assets of 0.46% at March 31, 2017. Nonperforming loans decreased 6.2%, to $12.1 million at March 31, 2017, compared to $12.9 million, or 0.54% of total loans, at December 31, 2016. Nonperforming assets decreased 0.6%, to $15.3 million, or 0.46% of total assets, at March 31, 2017, compared to $15.4 million, or 0.47% of total assets, at December 31, 2016. Total deposits decreased 0.2%, to $2.51 billion at March 31, 2017, compared to $2.51 billion at December 31, 2016, due to competitive pressures of rising interest rates. Total shareholders’ equity increased 1.7%, to $361.7 million at March 31, 2017 compared to $355.8 million at December 31, 2016, driven by retained earnings and an increase in unrealized gains in the marketable securities portfolio from December 31, 2016. The Company’s ratio of total common equity to total assets remained the same at 10.93% at March 31, 2017 and at December 31, 2016. The Company’s ratio of tangible common equity to tangible assets (non-GAAP) increased to 8.89% at March 31, 2017 from 8.84% at December 31, 2016. The Company’s Tier 1 leverage ratio increased to 9.99% at March 31, 2017 from 9.92% at December 31, 2016, primarily due to solid growth in retained earnings. As noted in the Business Overview section below, on April 27, 2017 the Company announced the signing on April 26, 2017 of a definitive merger agreement with South State Corporation (“South State”) to combine the two companies and create a $14.5 billion in assets franchise operating throughout the Carolinas, Virginia and Georgia. Under the terms of the agreement, the Company will merge into South State, and the Company’s shareholders will receive 0.14 shares of South State common stock for each share of the Company’s common stock. The aggregate consideration is estimated to total approximately $690.8 million in aggregate, based on 53,112,726 shares of Park Sterling common stock outstanding as of March 31, 2017 and on South State’s April 26, 2017 closing stock price of $91.90. 42 Adjusted net income and related per share measures, as well as tangible common equity and tangible assets, and related ratios, are non-GAAP financial measures. For reconciliations to the most comparable GAAP measure, see “Non-GAAP Financial Measures” below. Business Overview The Company, a North Carolina corporation, was formed in October 2010 to serve as the holding company for Park Sterling (the “Bank”) pursuant to a bank holding company reorganization effective January 1, 2011 and is a bank holding company registered with the Federal Reserve Board. The Bank was incorporated in September 2006 as a North Carolina-chartered commercial nonmember bank. As part of our growth strategy, the Company has consummated several acquisitions since the bank holding company reorganization, including the acquisitions of Community Capital Corporation (“Community Capital”) in November 2011, Citizens South Banking Corporation (“Citizens South”) in October 2012, Provident Community BancShares, Inc. (“Provident Community”) in May 2014 and First Capital in January 2016. Additionally, from an organic standpoint, over the past several years the Company has opened additional branches in North and South Carolina, and two full service branches in Richmond, Virginia. On January 1, 2016, the Company acquired First Capital, based in Glen Allen, Virginia and the parent company of First Capital Bank. As a result of the merger of First Capital into the Company, First Capital Bank, which operated eight branches in the Richmond, Virginia area, became a wholly-owned subsidiary of the Company and thereafter was merged into the Bank. The aggregate merger consideration consisted of approximately 8.4 million shares of Common Stock and approximately $25.7 million in cash. Based on the $7.32 per share closing price of the Company’s common stock on December 31, 2015, the transaction value was approximately $87.1 million. The Company provides a full array of retail and commercial banking services, including wealth management and capital market activities, through its offices located in North Carolina, South Carolina, Georgia and Virginia. Our objective since inception has been to provide the strength and product diversity of a larger bank and the service and relationship attention that characterizes a community bank. On April 26, 2017, the Company and South State, entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which the Company will merge with and into South State (the “Merger”), with South State continuing as the surviving entity in the Merger. Immediately following the Merger, the Bank will merge with and into South State’s wholly owned bank subsidiary, South State Bank (the “Bank Merger”), with South State Bank as the surviving entity in the Bank Merger. Subject to the terms and conditions of the Merger Agreement, at the effective time of the Merger (the “Effective Time”), the Company’s shareholders will have the right to receive 0.14 shares (the “Exchange Ratio”) of common stock, par value $2.50 per share, of South State for each share of common stock, par value $1.00 per share, of the Company. In addition, each stock option granted by the Company, whether vested or unvested, will be cancelled and converted into the right to receive a cash amount equal to the product of (a) the number of shares of the Company’s Common Stock subject to such stock option immediately prior to the Effective Time and (b) the excess, if any, of (i) the product of (A) the average closing price per share for South State Common Stock for the ten full trading days ending on the day immediately preceding the closing date and (B) the Exchange Ratio (the “Cash Consideration Value”), over (ii) the exercise price of such option. Any stock options granted by the Company with an exercise price equal to or greater than the Cash Consideration Value will be cancelled for no consideration. Additionally, at the Effective Time, each award of restricted shares of the Company’s Common Stock will vest in full, the restrictions thereon will lapse and each such award will be converted into the right to receive the Merger Consideration in respect of each share of the Company’s Common Stock underlying such award. The Merger is subject to regulatory approvals, approval by the shareholders of both the Company and South State, and other customary closing conditions and currently expected to close in the fourth quarter of 2017. For more information about the proposed Merger and the Merger Agreement, see the Company’s Current Report on Form 8-K filed May 1, 2017. Non-GAAP Financial Measures In addition to traditional measures, management provides information it considers useful to investors in understanding the Company’s operating performance and trends, and to facilitate comparisons with the performance of its peers. Management also uses these measures internally to assess and better understand the Company’s underlying business performance and trends related to core business activities. The non-GAAP financial measures and key performance indicators used by the Company may differ from the non-GAAP financial measures and performance indicators used by other financial institutions to assess their performance and trends. 43 Non-GAAP financial measures should be viewed in addition to, and not as an alternative for, the Company’s reported results prepared in accordance with GAAP. Non-GAAP measures have inherent limitations, are not required to be uniformly applied and are not audited. Although these non-GAAP financial measures frequently are used by shareholders in the evaluation of a company, they have limitations as analytical tools and should not be considered in isolation or as a substitute for analyses of results as reported under GAAP. We encourage readers to consider the Unaudited Financial Statements in their entirety and not to rely on any single financial measure. In particular, management uses tangible assets, tangible common equity, adjusted allowance for loan losses, adjusted net income and adjusted noninterest expenses, and related ratios and per-share measures, each of which is a non-GAAP financial measure. Management uses (i) tangible assets and tangible common equity (which exclude goodwill and other intangibles from equity and assets) and related ratios to evaluate the adequacy of shareholders' equity and to facilitate comparisons with peers; (ii) adjusted allowance for loan losses (which includes net fair market value adjustments related to acquired loans) as supplemental information for comparing the combined allowance and fair market value adjustments to the combined acquired and non-acquired portfolios (fair market value adjustments are available only for losses on acquired loans), to evaluate both asset quality and asset quality trends, and to facilitate comparisons with peers; and (iii) adjusted net income and adjusted noninterest expense (which exclude merger-related expenses and gain or loss on sale of securities, as applicable), in each case to evaluate core earnings and to facilitate comparisons with peers. 44 The following table presents these non-GAAP financial measures and provides a reconciliation of these non-GAAP measures to the most directly comparable GAAP measure reported in the Company’s Unaudited Financial Statements: Reconciliation of Non-GAAP Financial Measures March 31, December 31, (dollars in thousands, except per share amounts) Tangible assets Total assets $ 3,308,756 $ 3,255,396 Less: intangible assets ) ) Tangible assets $ 3,234,455 $ 3,180,641 Tangible common equity Total common equity $ 361,720 $ 355,845 Less: intangible assets ) ) Tangible common equity $ 287,419 $ 281,090 Tangible common equity to tangible assets Tangible common equity 287,419 281,090 Divided by: tangible assets 3,234,455 3,180,641 Tangible common equity to tangible assets % % Common equity to assets % % Adjusted allowance for loan losses (1) Allowance for loan losses $ 12,833 $ 12,125 Plus: acquisition accounting net FMV adjustments to acquired loans 25,645 27,773 Adjusted allowance for loan losses $ 38,478 $ 39,898 Divided by: total loans (excluding LHFS before FMV adjustments) 2,486,240 2,439,959 Adjusted allowance for loan losses to total loans % % Allowance for loan losses to total loans % % Three months ended March 31, March 31, Adjusted net income (dollars in thousands) Net Income (as reported) $ 7,489 $ 2,741 Plus: merger-related expenses - 5,193 Less: loss (gain) on sale of securities ) 6 Less: tax impact of merger-related expenses and gain on sale of securities 20 ) Adjusted net income $ 7,451 $ 6,168 Divided by: weighted average diluted shares 53,462,857 52,599,584 Adjusted net income per share $ 0.14 $ 0.12 Estimated tax rate for adjustment % % Adjusted noninterest expense Noninterest expense $ 20,642 $ 26,153 Less: merger-related expenses - ) Adjusted noninterest expense $ 20,642 $ 20,960 Provided merely as supplemental information for comparing the combined allowance and fair market value adjustments to the combined acquired and non-acquired loan portfolios; fair market adjustments are available only for losses on acquired loans. 45 Recent Accounting Pronouncements See Note 2 to the Unaudited Financial Statements for a description of recent accounting pronouncements including the respective expected dates of adoption and effects on results of operations and financial condition. Critical Accounting Policies and Estimates In the preparation of our financial statements, we have adopted various accounting policies that govern the application of accounting principles generally accepted in the United States (“GAAP”) and in accordance with general practices within the banking industry. Our significant accounting policies are described in Note 2 – Summary of Significant Accounting Policies to the Company’s audited consolidated financial statements and accompanying notes (the “2016 Audited Financial Statements”) included in the 2016 Form 10-K. While all of these policies are important to understanding the Unaudited Financial Statements, certain accounting policies described below involve significant judgment and assumptions by management that have a material impact on the carrying value of certain assets and liabilities. We consider these accounting policies to be critical accounting policies. The judgment and assumptions we use are based on historical experience and other factors, which we believe to be reasonable under the circumstances. Because of the nature of the judgment and assumptions we make, actual results could differ from these judgments and assumptions that could have a material impact on the carrying values of our assets and liabilities and our results of operations. PCI Loans. Loans purchased with evidence of credit deterioration since origination and for which it is probable that all contractually required payments will not be collected are considered credit impaired. Evidence of credit quality deterioration as of the purchase date may include statistics such as internal risk grade, past due and nonaccrual status, recent borrower credit scores and recent loan-to-value (“LTV”) percentages. Purchased credit-impaired (“PCI”) loans are initially measured at fair value, which includes estimated future credit losses expected to be incurred over the life of the loan. Accordingly, the associated allowance for credit losses related to these loans is not carried over at the acquisition date. We estimate the cash flows expected to be collected at acquisition using specific credit review of certain loans, quantitative credit risk, interest rate risk and prepayment risk models, and qualitative economic and environmental assessments, each of which incorporate our best estimate of current key relevant factors, such as property values, default rates, loss severity and prepayment speeds. Under the accounting guidance for PCI loans, the excess of the present value of cash flows expected to be collected over the estimated fair value is referred to as the accretable yield and is recognized in interest income over the remaining life of the loan, or pool of loans, in situations where there is a reasonable expectation about the timing and amount of cash flows to be collected. The difference between the contractually required payments and the cash flows expected to be collected at acquisition, considering the impact of prepayments, is referred to as the nonaccretable difference and is available to absorb future charge-offs. In addition, subsequent to acquisition, we periodically evaluate our estimate of cash flows expected to be collected. These evaluations, performed quarterly, require the continued usage of key assumptions and estimates, similar to the initial estimate of fair value. In the current economic environment, estimates of cash flows for PCI loans require significant judgment given the impact of home price and property value changes, changing loss severities, prepayment speeds and other relevant factors. Decreases in the expected cash flows will generally result in a charge to the provision for credit losses resulting in an increase to the allowance for loan losses. Significant increases in the expected cash flows will generally result in an increase in interest income over the remaining life of the loan, or pool of loans. Disposals of loans, which may include sales of loans to third parties, receipt of payments in full or part from the borrower or foreclosure of the collateral, result in removal of the loan from the PCI loan portfolio at its carrying amount. Trends are reviewed in terms of traditional credit metrics such as accrual status, past due status, and weighted-average grade of the loans within each of the accounting pools. In addition, the relationship between the change in the unpaid principal balance and change in the fair value mark is assessed to correlate the directional consistency of the expected loss for each pool. PCI loans represent loans acquired in connection with the acquisitions of Community Capital, Citizens South, Provident Community and First Capital, that were deemed credit impaired at the time of acquisition. PCI loans that were classified as nonperforming loans by these institutions are no longer classified as nonperforming so long as, at acquisition and quarterly re-estimation periods, we believe we will fully collect the new carrying value of these loans. It is important to note that judgment regarding the timing and amount of cash flows to be collected is required to classify PCI loans as performing, even if the loan is contractually past due. 46 Allowance for Loan Losses. The allowance for loan losses is based upon management's ongoing evaluation of the loan portfolio and reflects an amount considered by management to be its best estimate of known and inherent losses in the portfolio as of the balance sheet date. The determination of the allowance for loan losses involves a high degree of judgment and complexity. In making the evaluation of the adequacy of the allowance for loan losses, management considers current economic and market conditions, independent loan reviews performed periodically by third parties, portfolio trends and concentrations, delinquency information, management's internal review of the loan portfolio, internal historical loss rates and other relevant factors. While management uses the best information available to make evaluations, future adjustments to the allowance may be necessary if conditions differ substantially from the assumptions used in making the evaluations. In addition, regulatory examiners may require us to recognize changes to the allowance for loan losses based on their judgments about information available to them at the time of their examination. Although provisions have been established by loan segments based upon management's assessment of their differing inherent loss characteristics, the entire allowance for losses on loans, other than the portion related to PCI loans and specific reserves on impaired loans, is available to absorb further loan losses in any segment. Further information regarding our policies and methodology used to estimate the allowance for possible loan losses is presented in Note 5 – Loans and Allowance for Loan Losses to the 2016 Audited Financial Statements included in the 2016 Form 10-K, and Note 5 – Loans and Allowance for Loan Losses to the Unaudited Financial Statements included in this Form 10-Q. Income Taxes . Income taxes are provided based on the asset-liability method of accounting, which includes the recognition of deferred tax assets (“DTAs”) and liabilities for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. In general, we record a DTA when the event giving rise to the tax benefit has been recognized in the consolidated financial statements. Additional information regarding our income taxes is presented in Note 12 —Income Taxes to the 2016 Audited Financial Statements and Note 8- Income Taxes to the Unaudited Financial Statements included in this Form 10-Q. Financial Condition a t March 31, 201 7 and December 31, 201 6 Total assets increased $53.4 million to $3.3 billion at March 31, 2017 compared to total assets of $3.26 billion at December 31, 2016. During the three months, cash and interest-earning balances decreased $10.0 million, or 12.0%, to $73.1 million at March 31, 2017 from $83.0 million at December 31, 2016; total loans increased $48.4 million, or 2.0%, to $2.5 billion at March 31, 2017 from $2.4 billion at December 31, 2016; and investment securities, which include available-for-sale and held-to-maturity securities, increased to $512.9 million at March 31, 2017 from $494.3 million at December 31, 2016. These increases were all driven by organic loan growth and additional investments in securities. Total liabilities of $2.9 billion at March 31, 2017 increased $47.5 million, or 1.6%, compared to total liabilities of $2.9 billion at December 31, 2016. Total deposits decreased $4.6 million, or 0.2%, to $2.5 billion at March 31, 2017 from $2.5 billion at December 31, 2016. Total borrowings increased $55.2 million, or 19.8%, to $403.4 million at March 31, 2017 from $348.2 million at December 31, 2016, including $55.0 million of additional short-term FHLB borrowings. Total shareholders’ equity increased $5.9 million, or 1.7%, during the first three months of 2017 to $361.7 million at March 31, 2017. The $5.9 million increase was due a $621 thousand improvement in accumulated other comprehensive income resulting from unrealized securities gains and a $4.8 million increase in net income for the three months ended March 31, 2017. These increases were partially offset by the repurchase of 82,600 shares of Common Stock in open market transactions pursuant to our previously announced share repurchase program and the payment of $2.1 million of dividends on common stock. The following table presents selected ratios for the Company for the three months ended March 31, 2017 and 2016 and for the year ended December 31, 2016: Selected Ratios Three months ended Twelve months March 31, ended (annualized) December 31, Return on Average Assets 0.93% 0.35% 0.63% Return on Average Equity 8.46% 3.16% 5.62% Period End Equity to Total Assets 10.93% 11.08% 10.93% 47 Investment Securitie s and Other E arning Ass ets We use investment securities to generate interest income through the employment of excess funds, to provide liquidity, to fund loan demand or deposit liquidation, and to pledge as collateral, where required. The composition of our investment portfolio changes from time to time as we consider our liquidity needs, interest rate expectations, asset/liability management strategies, and capital requirements. Securities available-for-sale are carried at fair market value, with unrealized holding gains and losses reported in accumulated other comprehensive income, net of tax. Securities held-to-maturity are carried at amortized cost. At March 31, 2017, investment securities totaled $512.9 million compared to $494.3 million at December 31, 2016. Securities available-for-sale of $51.6 million were sold in the three months ended March 31, 2017 resulting in gross gains of $58 thousand. Securities available-for-sale of $100.1 million were sold during the three months ended March 31, 2016 resulting in gross gains of $94 thousand and gross losses of $100 thousand. At March 31, 2017, our available-for-sale investment portfolio had a net unrealized loss of $1.3 million compared to a $2.0 million net unrealized loss at December 31, 2016. The improvement in the unrealized loss is a result of the increase in market rates at period end. There were no securities with an unrealized loss deemed to be other than temporary at March 31, 2017 or December 31, 2016. At March 31, 2017, we had $33.0 million in interest-bearing deposits at correspondent banks, all of which was on deposit with the Federal Reserve Bank, compared to $48.9 million in interest-bearing deposits at correspondent banks at December 31, 2016. Loans We consider asset quality to be of primary importance, and employ seasoned credit professionals and documented processes to ensure effective oversight of credit approvals and asset quality monitoring. Our internal loan policy is reviewed by our board of directors’ Loan and Risk Committee on an annual basis and our underwriting guidelines are reviewed and updated on a periodic basis. A formal loan review process is maintained both to ensure adherence to lending policies and to ensure accurate loan grading and is reviewed by our board of directors. Since inception, we have promoted the separation of loan underwriting from the loan production staff through our credit department. Currently, credit administration analysts or portfolio managers are responsible for underwriting and assigning proper risk grades for all commercial loans with exposure in excess of $500 thousand. Underwriting is completed on standardized forms including a loan approval form and supporting documents which outline the loan's structure and a detailed analysis of loan purpose, borrower strength (including individual and global cash flow worksheets), repayment sources and, when applicable, collateral positions and guarantor strength. The credit memorandum further identifies exceptions to policy and/or regulatory limits, total exposure, internal risk grades and other relevant credit information. Loans are approved or denied by varying levels of signature authority based on total customer relationship exposure. A management-level loan committee reviews all loans greater than $5 million and is responsible for approving all credits in excess of the chief credit officer and senior credit officers’ lending authority, which was $5 million at March 31, 2017. Our loan underwriting policy contains LTV limits that are at or below levels required under regulatory guidance, when such guidance is available, including limitations for non-real estate collateral, such as accounts receivable, inventory and marketable securities. When applicable, we compare LTV with loan-to-cost guidelines and usually limit loan amounts to the lower of the two ratios. We also consider FICO scores and strive to uphold a high standard when extending loans to individuals. We have not underwritten any subprime, hybrid, no-documentation or low-documentation products. All acquisition, construction and development (“AC&D”) loans, whether related to commercial or consumer borrowers, are subject to policies, guidelines and procedures specifically designed to properly identify, monitor and mitigate the risk associated with these loans. Loan officers receive and review a cost budget from the borrower at the time an AC&D loan is originated. Loan draws are monitored against the budgeted line items during the development period in order to identify potential cost overruns. Individual draw requests are verified through review of supporting invoices as well as site inspections performed by an external inspector. Additional periodic site inspections are performed by loan officers at times that do not coincide with draw requests in order to keep abreast of ongoing project conditions. Current AC&D loan origination is focused on 1 – 4 family residential construction for retail customers and 1-4 family residential home construction to selected well-qualified builders, as well as owner-occupied commercial and pre-leased commercial build-to-suit properties. Concentrations as a percent of capital are reported to the board of directors on a quarterly basis. Market conditions for AC&D loans has continued to improve due to increasing new home sales in our primary markets. At both March 31, 2017 and December 31, 2016, approximately 1% of our AC&D loan portfolio, commercial and consumer, falls under the watch list. Beginning with the First Capital acquisition and at December 31, 2016, the Bank’s concentration in commercial real estate (CRE) and construction and development (C&D) loans exceeded the thresholds specified in the federal banking agencies’ guidance emphasizing the need for enhanced risk management activities over the CRE and C&D concentrations. As a result, the Bank has instituted the enhanced risk management activities and concentrations are reviewed periodically with our board of directors’ Loan and Risk Committee. 48 Our home equity line of credit (“HELOC”) portfolio totaled approximately $170.7 million and $176.8 million at March 31, 2017 and December 31, 2016, respectively. HELOCs typically have a maturity of 10 years and are interest only or have a 1% repayment requirement. At maturity, the full balance is due or is underwritten for renewal. A review of the HELOC portfolio is performed on at least a semi-annual basis. All loans are assigned an internal risk grade and are reviewed continuously for payment performance and updated through annual portfolio reviews. Loans on the Bank’s watch list are monitored through quarterly watch meetings and monthly impairment meetings. Classified loans are generally managed by a dedicated special asset team who is experienced in various loan rehabilitation and work out practices. Special asset loans are generally managed with a least-loss strategy. At March 31, 2017, total loans, net of deferred fees and excluding loans held for sale, increased $48.4 million compared to December 31, 2016, due primarily to an increase in commercial loans. The composition of the portfolio remained steady, with commercial loans representing 79% of the total loan portfolio, and consumer loans representing 21% of the total loan portfolio at both March 31, 2017 December 31, 2016. Our metropolitan markets, which include Charlotte, Raleigh and Wilmington, North Carolina, Greenville and Charleston, South Carolina and Richmond, Virginia, reported a $30.1 million, or 1.8%, increase in total loans from December 31, 2016 to $1.7 billion at March 31, 2017, due to organic loan growth in these markets. The community markets reported a $3.5 million, or 1.1%, decrease in total loans from December 31, 2016 to $321.7 million at March 31, 2017, primarily due to more limited attractive lending opportunities. The Company’s central business units, which primarily include mortgage, builder finance, private banking and special assets, remained flat as growth in mortgage, private banking and builder finance offset reductions in special asset loans. Total commercial loans increased $49.6 million during the first quarter and represent 79% of the loan portfolio at March 31, 2017. Commercial and industrial and commercial real estate owner occupied increased $35.6 million and represent 32.1% of the portfolio, up from 31.3% from December 31, 2016, reflecting an increased focus on commercial and industrial and commercial real estate owner occupied lending. Acquisition, construction and development loans decreased $13.1 million and represent 15% of the portfolio, down from 15.9% from December 31, 2016. Total Consumer loans decreased $1.4 million from December 31, 2016 to March 31, 2017. Residential construction and other consumer loans decreased 11% and 10%, respectively, from December 31, 2016 to March 31, 2017. Asset Quality and Allowance for Loan Lo sses Our Allowance for Loan Losses Committee is responsible for overseeing our allowance and works with our chief executive officer, senior financial officers, senior risk management officers and the Audit Committee of the board of directors in developing and achieving our allowance methodology and practices. Our allowance for loan loss methodology includes four components – specific reserves, quantitative reserves, qualitative reserves and reserves on PCI loans. Information about the four components and our policy and methodology used to estimate the allowance for loan losses, including details of the various environmental factors considered in the qualitative component, is presented in Note 5 – Loans and Allowance for Loan Losses to the 2016 Audited Financial Statements included in the 2016 Form 10-K and Note 5 – Loans and Allowance for Loan Losses to the Unaudited Financial Statements included in this Form 10-Q. 49 The following table presents a breakdown of our allowance for loan losses, by component and by loan product type, as of March 31, 2017 and December 31, 2016. March 31, 2017 Specific Reserve Quantitative Reserve Qualitative Reserve Reserve on PCI Loans $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance (dollars in thousands) Commercial: Commercial and industrial $ - % $ 311 % $ 2,782 % $ - % CRE - owner-occupied - % 119 % 1,229 % - % CRE - investor income producing - % 232 % 2,612 % - % AC&D - 1-4 family construction - % - % 595 % - % AC&D - lots, land & development - % 1 % 512 % - % AC&D - CRE - % 71 % 1,282 % - % Other commercial - % - % 77 % - % Consumer: Residential mortgage - % 222 % 761 % - % Home equity lines of credit 201 % 248 % 1,064 % - % Residential construction 20 % 109 % 230 % - % Other loans to individuals - % 1 % 154 % - % $ 221 % $ 1,314 % $ 11,298 % $ - % December 31, 2016 Specific Reserve Quantitative Reserve Qualitative Reserve Reserve on PCI Loans $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance (dollars in thousands) Commercial: Commercial and industrial $ - % $ 634 % $ 2,086 % $ - % CRE - owner-occupied - % 54 % 1,233 % - % CRE - investor income producing - % 78 % 2,505 % - % AC&D - 1-4 family construction - % - % 567 % - % AC&D - lots, land, & development - % - % 526 % - % AC&D - CRE - % 75 % 1,410 % - % Other commercial - % - % 126 % - % Consumer: Residential mortgage - % 153 % 687 % - % HELOC 178 % 273 % 940 % - % Residential construction 20 % 128 % 287 % - % Other loans to individuals - % - % 165 % - % Total $ 198 % $ 1,395 % $ 10,532 % $ - % The allowance for loan losses was $12.8 million, or 0.52% of total loans, at March 31, 2017 compared to $12.1 million, or 0.50% of total loans, at December 31, 2016. The allowance for loan losses is increased by provisions charged to operations and reduced by loans charged off, net of recoveries. The increase in the allowance for loan losses was a function of an increase of $1.0 million in the qualitative component of the allowance primarily due to organic loan growth of $54.0 million from December 31, 2016, an additional provision recorded for the purchased performing loans, and an increase of $125 thousand in the qualitative component of the allowance. These increases were partially offset by a decrease of $306 thousand in the quantitative component of the allowance due to a decrease in historical loss rates applied to the portfolio as older periods with higher rates of net charge-offs are replaced with more recent periods with higher rates of net recoveries. In accordance with GAAP, loans acquired from Community Capital, Citizens South, Provident Community and First Capital were adjusted to reflect estimated fair market value at acquisition and the associated allowance for loan losses was eliminated. At March 31, 2017, acquired loans comprised 23% of our total loans, compared to 26% at December 31, 2016. The ratio of the allowance for loan losses to total loans was 0.52% at March 31, 2017 and 0.50% at December 31, 2016. The ratio of the adjusted allowance for loan losses to total loans (non-GAAP), which includes the remaining acquisition accounting fair market value adjustments for acquired loans, was 1.55% at March 31, 2017 and 1.64% at December 31, 2016. Adjusted allowance for loan losses to loans is a non-GAAP financial measure, which is provided as supplemental information for comparing the combined allowance and fair market value adjustments to the combined acquired and non-acquired loan portfolios. Fair market value adjustments are available only for losses on acquired loans. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. 50 While management believes that it uses the best information available to determine the allowance for loan losses, and that the Company’s allowance for loan losses is maintained at a level appropriate in light of the risk inherent in our loan portfolio based on an assessment of various factors affecting the loan portfolio, unforeseen market conditions could result in adjustments to the allowance for loan losses, and net income could be significantly affected, if circumstances differ substantially from the assumptions used in making the final determination. The allowance for loan losses to total loans may increase if our loan portfolio deteriorates due to economic conditions or other factors. We evaluate and estimate off-balance sheet credit exposure at the same time we estimate credit losses for loans by a similar process, including an estimate of commitment usage levels. These estimated credit losses are not recorded as part of the allowance for loan losses, but are recorded to a separate liability account by a charge to income, if material. Loan commitments, unused lines of credit and standby letters of credit make up the off-balance sheet items reviewed for potential credit losses. At both March 31, 2017 and December 31, 2016, $125 thousand was recorded as an other liability for off-balance sheet credit exposure. Nonperforming Assets Nonperforming assets, which consist of nonaccrual loans, accruing troubled debt restructurings (“TDRs”), accruing loans for which payments are 90 days or more past due, and OREO, totaled $15.3 million, or 0.46% of total assets, at March 31, 2017 compared to $15.4 million, or 0.47% of total assets, at December 31, 2016. Nonperforming loans, which consist of nonaccrual loans, accruing TDRs and accruing loans for which payments are 90 days or more past due, decreased $0.8 million, or 6.2%, to $12.1 million, or 0.49% of total loans at March 31, 2017, compared to $12.9 million, or 0.54% of total loans, at December 31, 2016. The decrease in nonperforming loans was due primarily to improved payment history for Park Sterling legacy borrowers. It is our general policy to place a loan on nonaccrual status when it is over 90 days past due and there is reasonable doubt that all principal and interest will be collected. Nonaccrual loans increased $794 thousand, or 9.0%, in the first quarter of 2017 from $8.8 million at December 31, 2016 to $9.6 million at March 31, 2017. Nonaccrual TDRs are included in the nonaccrual loan amounts noted. At March 31, 2017, nonaccrual TDR loans were $245 thousand and had no related allowance recorded. At December 31, 2016, nonaccrual TDR loans were $374 thousand and had no related allowances recorded. Accruing TDRs totaled $2.5 million at March 31, 2017 and $2.5 million at December 31, 2016 and had related allowances of $201 thousand and $192 thousand recorded at March 31, 2017 and December 31, 2016, respectively. We grade loans with an internal risk grade scale of 10 through 90, with grades 10 through 50 representing “pass” loans, grade 60 representing “special mention” and grades 70 and higher representing “classified” credit grades, respectively. Loans are reviewed on a regular basis internally, and at least annually by an external loan review group, to ensure loans are graded appropriately. Credits are reviewed for past due trends, declining cash flows, significant decline in collateral value, weakened guarantor financial strength, management concerns, market conditions and other factors that could jeopardize the repayment performance of the loan. Documentation deficiencies including collateral perfection and outdated or inadequate financial information are also considered in grading loans. All loans graded 60 or worse (criticized or classified) are included on our list of “watch loans,” which represent potential problem loans, and are updated periodically and reported to both management and the Loan and Risk Committee of the board of directors quarterly. Impairment analyses are performed on all classified loans (risk grade of 70 or worse) generally greater than $150 thousand as well as selected other loans as deemed appropriate. At March 31, 2017, we maintained “watch loans” totaling $48.2 million compared to $31.9 million at December 31, 2016. Approximately $19.8 million and $8.4 million of the watch loans at March 31, 2017 and December 31, 2016, respectively, were acquired loans. The future level of watch loans cannot be predicted, but rather will be determined by several factors, including overall economic conditions in the markets served. We employ one of three potential methods to determine the fair value of impaired loans: 1) Fair value of collateral method. This is the most common method and is used when the loan is collateral dependent. In most cases, we will obtain an “as is” appraisal from a third-party appraisal group. The fair value from that appraisal may be adjusted downward for liquidation discounts for foreclosure or quick sale scenarios, as well as any applicable selling costs. 2) Cash flow method. This method is used when we believe that we will collect the loan primarily from cash flows generated by the borrower. 51 3) Observable market value method. This is the method used least often by us. Fair value is based on the offering price from a note buyer, in either the local community or a national loan sale advisor. With respect to nonaccrual commercial and nonaccrual consumer AC&D loans, we typically utilize an “as-is,” or “discounted,” value to determine an appropriate fair value. When appraising projects with an expected cash flow to be received over a period of time, such as acquisition and development/land development loans, fair value is determined using a discounted cash flow methodology. We also account for expected selling and holding costs when determining an appropriate property value. At March 31, 2017, OREO totaled $3.2 million, all of which is recorded at values based on our most recent appraisals. At December 31, 2016, OREO totaled $2.4 million, all of which was recorded at values based on the most recent appraisals then available. Deposits and Other Borrowings We offer a broad range of deposit instruments, including personal and business checking accounts, individual retirement accounts, business and personal money market accounts and certificates of deposit, at competitive interest rates. Deposit account terms vary according to the minimum balance required, the time periods the funds must remain on deposit, and the interest rate, among other factors. We regularly evaluate the internal cost of funds, survey rates offered by competing institutions, review cash flow requirements for lending and liquidity and execute rate changes when deemed appropriate. Total deposits at March 31, 2017 were $2.5 billion, a decrease of $4.6 million, or 0.2%, from December 31, 2016. Money market deposits increased $9.8 million, or 1.6%, and represented 26% of total deposits at March 31, 2017. Non-interest bearing demand deposits, interest-bearing demand deposits and savings deposits increased $17.3 million, or 9.7%. Brokered money market accounts increased $671 thousand, or 0.4%. Certificates of deposit and other time deposits decreased $32.3 million or 4.9%, and represented 25% of total deposits at March 31, 2017. The following is a summary of deposits at March 31, 2017 and December 31, 2016: March 31, December 31, (dollars in thousands) Noninterest bearing demand deposits $ 524,380 $ 521,295 Interest-bearing demand deposits 466,000 459,238 Money market deposits 641,227 631,414 Savings 105,754 98,295 Brokered deposits 150,273 149,602 Certificates of deposit and other time deposits 621,561 653,908 Total deposits $ 2,509,195 $ 2,513,752 Total borrowings, net of acquisition fair market value adjustments, increased $55.2 million to $403.4 million at March 31, 2017 compared to $348.3 million at December 31, 2016. Borrowings at March 31, 2017 include $29.0 million (after acquisition accounting fair market value adjustments) of Tier 1-eligible subordinated debt related to trust preferred securities. 52 The following table details short and long-term borrowings at March 31, 2017 and December 31, 2016: March 31, 2017 December 31, 2016 Weighted Weighted Interest Average Average Maturity Rate Balance Interest Rate Balance Interest Rate Short-term borrowings: FHLB Fixed Rate Credit 1/6/2017 % $ - $ FHLB Fixed Rate Credit 1/12/2017 % - FHLB Fixed Rate Credit 1/12/2017 % - FHLB Fixed Rate Credit 1/26/2017 % - FHLB Fixed Rate Credit 4/5/2017 % - FHLB Fixed Rate Credit 4/12/2017 % - FHLB Fixed Rate Credit 4/19/2017 % - FHLB Fixed Rate Credit 4/26/2017 % - Total short-term borrowings % % Long-term borrowings: Junior subordinated debt 06/15/36 % Junior subordinated debt 12/15/35 % Junior subordinated debt 10/01/36 % Junior subordinated debt 03/01/37 % Junior subordinated debt 09/21/36 % Subordinated loan 09/21/36 % Senior unsecured term loan 12/18/22 % Total long-term borrowings % % Total borrowings $ $ 53 Results of Operations The following table summarizes components of net income and the changes in those components for the three months ended March 31, 2017 and 2016: Condensed Consolidated Statements of Income Three Months Ended March 31, Change (Unaudited) $ % (Dollars in thousands) Gross interest income $ 30,821 $ 30,162 $ 659 % Gross interest expense 3,763 3,565 198 % Net interest income 27,058 26,597 461 % Provision for loan losses 678 556 122 % Noninterest income 5,468 4,727 741 % Noninterest expense 20,642 26,153 ) -21.1 % Net income before taxes 11,206 4,615 6,591 % Income tax expense 3,717 1,874 1,843 % Net income $ 7,489 $ 2,741 $ 4,748 % Net Income . Net income for the three months ended March 31, 2017 was $7.5 million, compared to $2.7 million for the three months ended March 31, 2016. Changes in net income from the first quarter of 2016 include a 1.73% increase in net interest income, a 15.7% increase in noninterest income and a 21.1% decrease in noninterest expense levels. Annualized return on average assets increased during the three-month period ended March 31, 2017 to 0.93% from 0.35% for the same period in 2016 due primarily to the absence of merger-related expenses. Annualized return on average equity increased to 8.46% for the three-month period ended March 31, 2017 from 3.16% for the three-month period ended March 31, 2016, also due to the absence of merger-related expenses. Net Interest Income . Our largest source of earnings is net interest income, which is the difference between interest income on interest-earning assets and interest expense paid on deposits and other interest-bearing liabilities. The primary factors that affect net interest income are changes in volume and yields of earning assets and interest-bearing liabilities, which are affected in part by management’s responses to changes in interest rates through asset/liability management. Net interest income increased to $27.1 million for the three-month period ended March 31, 2017 from $26.6 million for the three months ended March 31, 2016. The increase is primarily due to an increase in average interest earning assets, which result primarily from organic loan growth. Total average interest-earning assets increased to $3.0 billion in the three months ended March 31, 2017 compared to $2.8 billion in the three months ended March 31, 2016. Average balances of total interest-bearing liabilities were $2.3 billion in the three-month period ended March 31, 2017, compared to $2.3 billion in the same period in 2016. Our net interest margin decreased from 3.78% in the three-month period ended March 31, 2016 to 3.68% in the corresponding period in 2017. This decrease in net interest margin reflects primarily the lower interest rates on the loan portfolio. 54 The following table summarizes net interest income and average yields and rates paid for the periods indicated: For the Three Months Ended March 31, For the Three Months Ended March 31, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate (2) Balance Expense Rate (2) (dollars in thousands) Assets Interest-earning assets: Loans, including fees (1) $ 2,423,722 $ 27,462 % $ 2,274,824 $ 27,124 % Federal funds sold 866 2 % 6,895 8 % Taxable investment securities 486,065 2,935 % 487,154 2,687 % Tax-exempt investment securities 13,322 135 % 16,047 147 % Other interest-earning assets 60,799 287 % 48,772 196 % Total interest-earning assets 2,984,774 30,821 % 2,833,692 30,162 % Allowance for loan losses ) ) Cash and due from banks 36,995 36,758 Premises and equipment 63,033 66,514 Goodwill 63,317 62,055 Intangible assets 11,187 12,718 Other assets 111,480 130,752 Total assets $ 3,258,510 $ 3,132,625 Liabilities and shareholders' equity Interest-bearing liabilities: Interest-bearing demand $ 464,792 $ 86 % $ 426,795 $ 85 % Savings and money market 730,253 562 % 733,301 831 % Time deposits - core 639,264 1,174 % 710,289 1,219 % Brokered deposits 148,705 570 % 126,824 280 % Total interest-bearing deposits 1,983,014 2,392 % 1,997,209 2,415 % Short-term borrowings 298,667 501 % 191,701 294 % Long-term borrowings 29,741 371 % 65,824 410 % Subordinated debt 33,589 499 % 32,930 446 % Total borrowed funds 361,997 1,371 % 290,455 1,150 % Total interest-bearing liabilities 2,345,011 3,763 % 2,287,664 3,565 % Net interest rate spread 27,058 % 26,597 % Noninterest-bearing demand deposits 517,090 456,457 Other liabilities 37,279 39,948 Shareholders' equity 359,130 348,556 Total liabilities and shareholders' equity $ 3,258,510 $ 3,132,625 Net interest margin % % (1) Average loan balances include nonaccrual loans. (2) Yield/rate calculated on Actual/Actual day count basis, except for yield on investments which is calculated on a 30/360 day count basis. Provision for Loan Losses . Our provision for loan losses increased $122 thousand to $678 thousand during the three months ended March 31, 2017, compared to $556 thousand during the corresponding period in 2016. Included in the loan loss provision for the first quarter of 2017 was an increase in allowance for loan losses due primarily to loan growth and additional provision related to purchased performing loans acquired from Citizens South and Provident Community. We had $29 thousand in net recoveries during the three months ended March 31, 2017 compared to net recoveries of $212 thousand during the corresponding period in 2016. The net recoveries in the first quarter of 2017 reflected the continued resolution of problem assets. There were no charge-offs in excess of fair market value adjustments on PCI loans during the three months ended March 31, 2017. 55 Noninterest Income . The following table presents components of noninterest income for the three months ended March 31, 2017 and 2016: Noninterest Income Three months ended March 31, Change (Unaudited) $ % (dollars in thousands) Service charges on deposit accounts $ 1,682 $ 1,489 $ 193 % Income from fiduciary activities 527 664 ) -20.6 % Commissions and fees from investment brokerage 122 139 ) -12.2 % Income from capital markets 609 68 541 % Gain (Loss) on sale of securities available for sale 58 (6 ) 64 % ATM and card income 714 573 141 % Mortgage banking income 961 775 186 % Income from bank-owned life insurance 578 988 ) -41.5 % Amortization of indemnification asset and true-up liability expense - ) 147 -100.0 % Other noninterest income 217 184 33 % Total noninterest income $ 5,468 $ 4,727 $ 741 % Noninterest income increased $741 thousand, or 15.7%, for the three months ended March 31, 2017 when compared to the three months ended March 31, 2016. Noteworthy changes among categories include (i) a $193 thousand increase in service charges on deposit accounts; (ii) a $541 thousand increase in income from capital markets capital markets due to increased foreign exchange and back-to back swap customers during the quarter; (iii) a $186 thousand increase in mortgage banking income; (iv) a $141 increase in ATM and card income; (v) a $137 thousand decrease in income from fiduciary activities; and (vi) a $410 thousand decrease in income from bank-owned life insurance. Noninterest Expense . The following table presents components of noninterest expense for the three months ended March 31, 2017 and 2016: Noninterest Expense Three months ended March 31, Change (Unaudited) $ % (dollars in thousands) Salaries and employee benefits $ 11,483 $ 13,018 $ ) -11.8 % Occupancy and equipment 2,907 3,125 ) -7.0 % Advertising and promotion 146 421 ) -65.3 % Legal and professional fees 783 725 58 % Deposit charges and FDIC insurance 485 432 53 % Data processing and outside service fees 1,925 5,523 ) -65.1 % Communication fees 463 483 ) -4.1 % Core deposit intangible amortization 454 458 (4 ) -0.9 % Net cost of operation of other real estate owned 175 266 ) -34.2 % Loan and collection expense 117 37 80 % Postage and supplies 142 173 ) -17.9 % Other noninterest expense 1,562 1,492 70 % Total noninterest expense $ 20,642 $ 26,153 $ ) -21.1 % Total noninterest expense decreased to $20.6 million for the three months ended March 31, 2017, a decrease of $5.5 million, or 21.1%, from $26.2 million for the corresponding period in 2016. Adjusted noninterest expense (non-GAAP), which excludes merger-related costs of $0 and $5.2 million for the three month periods ended March 31, 2017 and March 31, 2016, respectively, decreased $0.3 million for the three months ended March 31, 2017, compared to the corresponding period in the prior year. The decrease is primarily a result of cost savings associated with the First Capital acquisition. Adjusted noninterest expense is a non-GAAP measure. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. 56 Salaries and employee benefits expenses decreased $1.5 million, or 11.8%, to $11.5 million in the first quarter of 2017, compared to $13.0 million in the comparable period of 2016, primarily as a result of a decreased headcount as total full-time equivalents decreased to 532 at March 31, 2017 from 551 at March 31, 2016. Compensation expense for share-based compensation plans was $370 thousand in the first quarter of 2017 compared to $294 thousand in the comparable period of 2016. Data processing and outside service fees decreased $3.6 million due primarily to the absence of the merger-related costs relating to cancelation of First Capital’s core processing contract incurred in the first quarter of 2016. In addition, data processing charges declined following the systems conversion in May 2016. Other notable variances during the first quarter of 2017 compared to the comparable period of 2016 include (i) an decrease in occupancy and equipment expense of $218 thousand, or 7%; (ii) a $275 thousand decrease in advertising and promotion; and (iii) a $91 thousand decrease in net cost of operation of other real estate owned, as the current quarter included $158 thousand in write-downs related to a branch that was closed and moved into OREO in the prior year. The majority of these decreases were related to the one-time expenses incurred in 2016 due to the acquisition of First Capital. Income Taxes. We generate non-taxable income from tax-exempt investment securities and loans as well as from bank-owned life insurance. Accordingly, the level of such income in relation to income before taxes affects our effective tax rate. For the three months ended March 31, 2017, we recognized income tax expense of $3.7 million compared to income tax expense of $1.9 million for the same period in 2016. The effective tax rate for the three months ended March 31, 2017 is 33.17% compared to 40.61% for the same period in 2016. The decrease in the tax rate from the first quarter of 2016 is due primarily to the absence of non-deductible merger-related expenses and a re-measurement of deferred taxes associated with the decline in the North Carolina income tax rate, both of which increased the effective rate in the first quarter of 2016. Liquidity and Capital Resources Liquidity refers to the ability to manage future cash flows to meet the needs of depositors and borrowers and to fund operations. We strive to maintain sufficient liquidity to fund future loan demand and to satisfy fluctuations in deposit levels. This is achieved primarily in the form of available lines of credit from various correspondent banks, the FHLB, the Federal Reserve Discount Window and through our investment portfolio. In addition, we may have short-term investments at our primary correspondent bank in the form of Federal funds sold. Liquidity is managed by an asset/liability policy approved by the board of directors and administered by an internal Asset-Liability Management Committee (the “ALCO”). The ALCO reports monthly asset/liability-related matters to the Loan and Risk Committee of the board of directors. Our internal liquidity ratio (total liquid assets, or cash and cash equivalents, divided by deposits and short-term liabilities) at March 31, 2017 was 17.45% compared to 16.25% at December 31, 2016. Both ratios exceeded our minimum internal target of 10%. If we continue to see rapid loan growth as we have seen over the past year, we may utilize additional sources of liquidity with the use of available credit lines, additional borrowing capacity through unpledged securities, and brokered deposits . In addition, at March 31, 2017, we had $351.7 million of credit available from the FHLB, $328.2 million of credit available from the Federal Reserve Discount Window, and available lines totaling $70.0 million from correspondent banks. At March 31, 2017, we had $741.8 million of pre-approved but unused lines of credit, $7.4 million of standby letters of credit and $9.6 million of commercial letters of credit. In management's opinion, these commitments represent no more than normal lending risk to us and will be funded from normal sources of liquidity. Our capital position is reflected in our shareholders’ equity, subject to certain adjustments for regulatory purposes. Shareholders’ equity, or capital, is a measure of our net worth, soundness and viability. We continue to remain in a well-capitalized position. Shareholders’ equity at March 31, 2017 was $361.7 million, compared to $355.8 million at December 31, 2016. The $5.9 million increase was due $7.5 million of net income for the three months ended March 31, 2017 and a $621 thousand improvement in accumulated other comprehensive income caused by the effect of market interest rate increases on the fair value of available for sale investment securities. These increases were partially offset by the repurchase of 82,600 shares of Common Stock in open market transactions pursuant to our previously announced share repurchase program and a payment of $2.1 million of dividends on common stock. 57 The Company and the Bank are subject to various regulatory capital requirements administered by the federal banking agencies. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Company and the Bank must meet specific capital guidelines that involve quantitative measures of our assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices. Our capital amounts and classifications are also subject to qualitative judgements by the regulators about components, risk weightings and other factors. Failure to meet minimum capital requirements can result in certain mandatory and possibly additional discretionary actions by bank regulators that, if taken could have a direct material effect on our financial statements. Prompt corrective action provisions are not applicable to bank holding companies. For additional information about regulatory capital requirements, see Part I, Item 1 – Business of the 2016 Form 10-K and Note 13 – Regulatory Matters to the 2016 Audited Financial Statements included in the 2016 Form 10-K. At March 31, 2017 and December 31, 2016, both the Company and the Bank were “well capitalized”. Actual and required capital levels at March 31, 2017 and December 31, 2016 are presented below: Capital Ratios at March 31, 2017 Actual Minimum Basel III Requirement Minimum Basel III Fully Phased In Requirements Well Capitalized Requirement (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio Amount Ratio The Bank Total capital (to risk-weighted assets) $ 354,131 % $ 213,612 % $ 280,365 % $ 267,014 % Tier 1 capital (to risk-weighted assets) 341,243 % 160,209 % 226,962 % 213,612 % Common equity Tier 1 capital (to risk-weighted assets) 341,243 % 120,156 % 186,910 % 173,559 % Tier 1 capital (to average assets) 341,243 % 127,091 % 127,091 % 158,864 % Risk Weighted Assets 2,670,144 Average Assets for Tier 1 3,177,277 The Company Total capital (to risk-weighted assets) $ 332,162 % $ 213,497 % $ 280,214 % N/A N/A Tier 1 capital (to risk-weighted assets) 319,274 % 160,122 % 226,840 % N/A N/A Common equity Tier 1 capital (to risk-weighted assets) 293,743 % 120,092 % 186,810 % N/A N/A Tier 1 capital (to average assets) 319,274 % 127,452 % 127,452 % N/A N/A Risk Weighted Assets 2,668,708 Average Assets for Tier 1 3,186,307 Capital Ratios at December 31, 2016 Actual Minimum Basel III Requirement Minimum Basel III Fully Phased In Requirements Well Capitalized Requirement (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio Amount Ratio The Bank Total capital (to risk-weighted assets) $ 351,007 % $ 208,926 % $ 274,215 % $ 261,158 % Tier 1 capital (to risk-weighted assets) 338,882 % 156,695 % 221,984 % 208,926 % Common equity Tier 1 capital (to risk-weighted assets) 338,882 % 117,521 % 182,810 % 169,752 % Tier 1 capital (to average assets) 338,882 % 125,918 % 125,918 % 157,397 % Risk Weighted Assets 2,611,576 Average Assets for Tier 1 3,147,940 The Company Total capital (to risk-weighted assets) $ 326,168 % $ 209,040 % $ 274,365 % N/A N/A Tier 1 capital (to risk-weighted assets) 314,043 % 156,780 % 222,105 % N/A N/A Common equity Tier 1 capital (to risk-weighted assets) 288,594 % 117,585 % 182,910 % N/A N/A Tier 1 capital (to average assets) 314,043 % 126,627 % 126,627 % N/A N/A Risk Weighted Assets 2,613,003 Average Assets for Tier 1 3,165,665 58 Contractual Obligations, Commitments and Off-Balance Sheet Arrangements In the ordinary course of operations, we may enter into certain contractual obligations. Such obligations include the funding of operations through debt issuances as well as leases for premises and equipment. Information about our off-balance sheet risk exposure is presented in Note 15 - Off-Balance Sheet Risk of the 2016 Audited Financial Statements included in the 2016 Form 10-K. As part of ongoing business, we have not participated in transactions that generate relationships with unconsolidated entities or financial partnerships, such as entities often referred to as special purpose entities (“SPE”s), which generally are established for facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. As of March 31, 2017, we were not involved in any unconsolidated SPE transactions. Impact of Inflation and Changing Prices As a financial institution, we have an asset and liability make-up that is distinctly different from that of an entity with substantial investments in plant and inventory because the major portions of a commercial bank’s assets are monetary in nature. As a result, our performance may be significantly influenced by changes in interest rates. Although we, and the banking industry, are more affected by changes in interest rates than by inflation in the prices of goods and services, inflation is a factor that may influence interest rates. However, the frequency and magnitude of interest rate fluctuations do not necessarily coincide with changes in the general inflation rate. Inflation does affect operating expenses in that personnel expenses and the cost of supplies and outside services tend to increase more during periods of high inflation. 59 Item 3. Quantitative and Qualitative Disclosures about Market Risk. There have been no material changes in our quantitative and qualitative disclosures about market risk as of March 31, 2017 from those disclosed or incorporated in Part II, Item 7A. “Quantitative and Qualitative Disclosures about Market Risk.” in our 2016 Form 10-K. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this Quarterly Report on Form 10-Q, the management of the Company, under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the Company’s disclosure controls and procedures as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended. Based on that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of such date. Changes in Internal Control Over Financial Reporting There was no change in the Company’s internal control over financial reporting that occurred during the first fiscal quarter of 2017 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Part II. OTHER INFORMATION Item 1. Legal Proceedings In the ordinary course of business, the Company may be a party to various legal proceedings from time to time. There are no material pending legal proceedings to which the Company is a party or of which any of its property is subject. In addition, the Company is not aware of any threatened litigation, unasserted claims or assessments that could have a material adverse effect on its business, operating results or financial condition. Item 1A . Risk Factors As previously discussed in this report, on April 26, 2017, the Company and South State Corporation (“South State”) entered into an Agreement and Plan of Merger, pursuant to which the Company will merge with and into South State, with South State as the surviving entity, subject to the terms and conditions set forth in the merger agreement. The following risk factors relating to the merger are being provided in addition to the risk factors previously disclosed in the Company’s 2016 Form 10-K. In addition, South State's and the Company’s respective businesses are subject to numerous risks and uncertainties, including the risks and uncertainties described in this section and their respective Annual Reports on Form 10-K for the year ended December 31, 2016 and subsequent Quarterly Reports on Form 10-Q. Because the market price of South State common stock will fluctuate, the Company’s shareholders cannot be certain of the market value of the merger consideration they will receive. Upon completion of the merger, each share of the Company’s common stock will be converted into 0.14 shares of South State common stock. The market value of the merger consideration may vary from the closing price of South State common stock on the date the parties announced the merger. Any change in the market price of South State common stock prior to the completion of the merger will affect the market value of the merger consideration that the Company’s shareholders will receive upon completion of the merger, and there will be no adjustment to the merger consideration for changes in the market price of either shares of South State common stock or shares of the Company’s common stock. The market price of South State common stock after the merger may be affected by factors different from those affecting the shares of the Company or South State currently. Upon completion of the merger, holders of the Company’s common stock will become holders of South State common stock. South State's business differs in important respects from that of the Company, and, accordingly, the results of operations of the combined company and the market price of South State common stock after the completion of the merger may be affected by factors different from those currently affecting the independent results of operations of each of South State and the Company. The merger will not be completed unless important conditions to the merger are satisfied. Completion of the merger is subject to certain conditions set forth in the merger agreement, including the receipt of regulatory approvals and the approval of the shareholders of both the Company and South State. If these conditions are not satisfied or waived, to the extent permitted by law or stock exchange rules, the merger will not occur or will be delayed. South State and the Company may not receive the applicable regulatory or shareholder approvals, or the regulators may impose conditions on the completion of the merger or require changes to the terms of the merger. These conditions or changes could have the effect of delaying or preventing completion of the merger or imposing additional costs on or limiting the possible revenues of the combined company following the merger, any of which might have an adverse effect on the combined company following the merger. 60 Combining the two companies may be more difficult, costly or time consuming than expected and the anticipated benefits and cost savings of the merger may not be realized. South State and the Company have operated and, until the completion of the merger, will continue to operate independently. The success of the merger, including anticipated benefits and cost savings, will depend, in part, on South State's ability to successfully integrate the Company’s business into its own. It is possible that the integration process could result in the loss of key employees, the disruption of each company's ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect the combined company's ability to maintain relationships with clients, customers, depositors and employees or to achieve the anticipated benefits and cost savings of the merger. The loss of key employees could adversely affect South State's ability to successfully conduct its business in the markets in which the Company now operates, which could have an adverse effect on South State's financial results and the value of its common stock. If South State experiences difficulties with the integration process, the anticipated benefits of the merger may not be realized fully or at all, or may take longer to realize than expected. As with any merger of financial institutions, there also may be business disruptions that cause South State and/or the Company to lose customers or cause customers to remove their accounts from South State and/or the Company and move their business to competing financial institutions. Integration efforts between the two companies will also divert management attention and resources. These integration matters could have an adverse effect on each of South State and the Company during this transition period and for an undetermined period after completion of the merger on the combined company. In addition, the actual cost savings of the merger could be less than anticipated. The Company will be subject to business uncertainties and contractual restrictions while the merger is pending. Uncertainty about the effect of the merger on employees and customers may have an adverse effect on the Company. These uncertainties may impair the Company’s ability to attract, retain and motivate key personnel until the merger is completed, and could cause customers and others that deal with the Company to seek to change existing business relationships with the Company. Retention of certain employees by the Company may be challenging while the merger is pending, as certain employees may experience uncertainty about their future roles with the Company or South State. If key employees depart because of issues relating to the uncertainty and difficulty of integration or a desire not to remain with the Company or South State, the Company’s business, or the Company’s business assumed by South State following the merger, could be harmed. In addition, subject to certain exceptions, the Company has agreed to operate its business in the ordinary course prior to closing. Termination of the merger agreement and/or failure to complete the merger could negatively impact the stock price and the future business and financial results of the Company. There may be various negative consequences if the merger agreement is terminated and/or the merger is not completed. If the merger is not completed for any reason, including as a result of South State’s or the Company’s shareholders declining to approve the merger agreement, the ongoing business of the Company may be adversely affected, without realizing any of the benefits of having completed the merger. For example, the Company’s business may have been impacted adversely by the failure to pursue other beneficial opportunities due to the focus of management on the merger, or due to restrictions in the merger agreement on the Company’s business prior to completion of the merger, or the Company may experience negative reactions from the financial markets, including negative impacts on its stock price, or its customers, vendors and employees. Furthermore, if the merger is not completed, the market price of the Company’s common stock could decline to the extent that the current market prices reflect a market assumption that the merger will be completed. If the merger agreement is terminated under certain circumstances, including circumstances involving the failure of the Company’s board of directors to recommend that the Company’s shareholders approve the merger, the Company may be required to pay to South State a termination fee of $25million. Additionally, the Company also has incurred and will incur substantial fees and expenses in connection with the negotiation and completion of the transactions contemplated by the merger agreement. If the merger is not completed, the Company would have to recognize these and other expenses without realizing the expected benefits of the merger. The merger agreement limits the Company’s ability to pursue an alternative acquisition proposal and requires it to pay to South State a termination fee of $25million under certain circumstances. The merger agreement prohibits the Company from initiating, soliciting, knowingly encouraging or knowingly facilitating certain alternative acquisition proposals with any third party, subject to exceptions set forth in the merger agreement. The merger agreement also provides that the Company must pay a termination fee in the amount of $25million in the event that the merger agreement is terminated for certain reasons, including circumstances involving the failure of the Company’s board of directors to recommend that the Company’s shareholders approve the merger. These provisions might discourage a potential competing acquirer that might have an interest in acquiring all or a significant part of the Company from considering or proposing such an acquisition. 61 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds The following table provides information regarding the Company’s purchases of common stock during the three months ended March 31, 2017: Period (a) Total Number of Shares P urchased (1) (b) Average Price Paid per Share (1) (c) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs (2) Repurchases from January 1, 2017 through January 31, 2017 86,552 $ 10.70 82,600 2,090,500 Repurchases from February 1, 2017 through February 28, 2017 1,056 11.53 - 2,090,500 Repurchases from March 1, 2017 through March 31, 2017 2,080 12.16 - 2,090,500 Total 89,688 $ 10.97 82,600 2,090,500 Included in the total number of shares purchased are 3,952, 1,856, and 2,080 shares of the Company’s Common Stock acquired by the Company in connection with satisfaction of tax withholding obligations on vested restricted stock in January, February and March, respectively. On October 27, 2016, the board of directors approved a new share repurchase program, effective November 1, 2016, to replace the expiring program. Under the new share repurchase program, which expires November 1, 2018, the Company may repurchase up to 2,650,000 shares from time to time, depending on market conditions and other factors. During the three months ended March 31, 2017, the Company did not have any unregistered sales of equity securities. Item 3. Defaults Upon Senior Securities Not applicable. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information Not applicable. 62 Item 6. Exhibits The following documents are filed or furnished as exhibits to this report: Exhibit Number Description of Exhibits Agreement and Plan of Merger dated as of April 26, 2017 by and between the Company and South State Corporation, incorporated by reference to Exhibit 2.1 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed May 1, 2017 Articles of Incorporation of the Company, as amended, incorporated by reference to Exhibit 3.1 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed August 9, 2016 Bylaws of the Company, as amended Park Sterling Corporation Executive Inventive Program effective November , 2016* First Amendment to the Park Sterling Bank Deferred Compensation Plan effective June 16, 2016* Employment Agreement, dated as of April 26, 2017, among the Company, the Bank and Nancy J. Foster, incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed May 1, 2017* Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Condensed Consolidated Balance Sheets as of March 31, 2017 and December 31, 2016; (ii) Condensed Consolidated Statements of Income for the three months ended March 31, 2017 and 2016; (iii) Condensed Consolidated Statements of Comprehensive Income (Loss) for the threemonths ended March 31, 2017 and 2016; (iv) Condensed Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2017 and 2016; (v) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016; and (vi) Notes to Condensed Consolidated Financial Statements* *Management contract or compensatory plan or arrangement 63 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARK STERLING CORPORATION Date: May 8, 2017 By: /s/ James C. Cherry James C. Cherry Chief Executive Officer (authorized officer) Date: May 8, 2017 By: /s/ Donald K. Truslow Donald K. Truslow Chief Financial Officer 64 Exhibit Index Exhibit Number Description of Exhibits Agreement and Plan of Merger dated as of April 26, 2017 by and between the Company and South State Corporation, incorporated by reference to Exhibit 2.1 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed May 1, 2017 Articles of Incorporation of the Company, as amended, incorporated by reference to Exhibit 3.1 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed August 9, 2016 Bylaws of the Company, as amended Park Sterling Corporation Executive Inventive Program effective November , 2016* First Amendment to the Park Sterling Bank Deferred Compensation Plan effective June 16, 2016* Employment Agreement, dated as of April 26, 2017, among the Company, the Bank and Nancy J. Foster, incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed May 1, 2017* Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Condensed Consolidated Balance Sheets as of March 31, 2017 and December 31, 2016; (ii) Condensed Consolidated Statements of Income for the three months ended March 31, 2017 and 2016; (iii) Condensed Consolidated Statements of Comprehensive Income (Loss) for the threemonths ended March 31, 2017 and 2016; (iv) Condensed Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2017 and 2016; (v) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016; and (vi) Notes to Condensed Consolidated Financial Statements* *Management contract or compensatory plan or arrangement 65
